Exhibit 10.1

CONFIDENTIAL - SUBJECT TO FRE 408

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE SUPPORT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS RESTRUCTURING SUPPORT
AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES HERETO.

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT DISCUSSIONS
AMONG THE PARTIES THERETO. ACCORDINGLY, THIS RESTRUCTURING SUPPORT AGREEMENT IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO SUMMARIZE ALL OF THE
TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES AND OTHER PROVISIONS WITH RESPECT
TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTATION INCORPORATING THE TERMS SET FORTH HEREIN
AND THE CLOSING OF ANY SUCH TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTATION AND THE APPROVAL RIGHTS OF
THE PARTIES HERETO AS SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTATION.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of October 7, 2020, is entered into by and among:

(i)    Pennsylvania Real Estate Investment Trust (“PREIT”), PREIT Associates,
L.P. (“PREIT Associates”), PREIT-RUBIN, Inc. (“PREIT-RUBIN”), and each of the
subsidiary guarantors and affiliates identified on the signature pages hereto
(together with PREIT, PREIT Associates and PREIT-RUBIN, each a “Company Party”
and collectively, the “Company”);

(ii)    Wells Fargo Bank, National Association, as Administrative Agent under
the Credit Agreements and the Bridge Facility Credit Agreement (each as defined
below) (the “Agent”); and

(iii)    each of the lenders identified on the signature pages hereto (together
with each of their respective successors and permitted assigns under this
Agreement, each, a “Consenting Lender” and, collectively, the “Consenting
Lenders”).



--------------------------------------------------------------------------------

The Company, the Agent, each Consenting Lender, and any subsequent person or
entity that becomes a party hereto in accordance with the terms hereof are
referred herein as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, the Parties have engaged in good faith, arm’s length negotiations and
have agreed to enter into certain transactions in furtherance of a restructuring
of the Company’s indebtedness (the “Restructuring”), which is anticipated to be
effected through either (i) an out-of-court restructuring on the terms set forth
in the Out-of-Court Restructuring Term Sheet attached hereto as Exhibit A (the
“Out-of-Court Restructuring Term Sheet” and the transactions contemplated
thereby, the “Out-of-Court Transactions”) or (ii) a prepackaged plan of
reorganization on the terms set forth in the Plan Term Sheet attached hereto as
Exhibit B (the ”Plan Term Sheet” and the plan of reorganization described
therein, the “Plan”), a solicitation of votes therefor (the “Solicitation”), and
the commencement by the Company of voluntary cases (the “Chapter 11 Cases”)
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”);

WHEREAS, as of the date hereof, the Consenting Lenders hold, in the aggregate,
approximately (i) 74.43933823% of the aggregate outstanding principal amount of
the indebtedness under that certain Seven-Year Term Loan Agreement, dated as of
January 8, 2014, by and among PREIT, PREIT Associates and PREIT-RUBIN, as
Borrowers, each of the financial institutions from time to time party thereto
(collectively, the “7-Year TL Lenders”), and the Agent (as amended through the
date hereof, the “7-Year Term Loan Agreement”), (ii) 83.03571429% of the
aggregate outstanding principal amount of the indebtedness under that certain
Amended and Restated Credit Agreement, dated as of May 24, 2018, by and among
PREIT, PREIT Associates and PREIT-RUBIN, as borrowers, each of the financial
institutions from time to time party thereto (collectively, the “Revolver/TL
Lenders”, and together with the 7-Year TL Lenders, collectively, the “Lenders”),
and the Agent (as amended through the date hereof, the “Revolver/TL Credit
Agreement”, and together with the 7-Year Term Loan Agreement, each a “Credit
Agreement” and collectively, the “Credit Agreements”), and (iii) 100% of the
aggregate outstanding principal amount of the indebtedness under that certain
Credit Agreement, dated as of August 11, 2020, among the Borrowers and certain
of the Lenders (as amended through the date hereof, the “Bridge Credit
Agreement” and the credit facility issued thereunder, the “Bridge Credit
Facility”);

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Out-of-Court Restructuring
Term Sheet or, in the alternative, the Plan Term Sheet and hereunder; and

WHEREAS, the Parties have agreed to take certain actions in furtherance of the
Restructuring on the terms and conditions set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

  1.

Certain Definitions

As used in this Agreement, the following terms have the following meanings:

(a)    “Agent Advisors” means Agent Counsel and FTI Consulting, Inc., as
financial advisor to the Agent.

(b)    “Agent Counsel” means Jones Day, as counsel to the Agent.

(c)    “Bridge Facility Indebtedness” means the indebtedness incurred by the
Company under the Bridge Credit Agreement and any documents ancillary thereto.

(d)    “Claims” has the meaning set forth in section 101(5) of the Bankruptcy
Code and shall include, for the avoidance of doubt, any claims arising from the
Indebtedness, Bridge Facility Indebtedness or Derivative Transactions.

(e)    “Company Counsel” means DLA Piper LLP as counsel to the Company.

(f)    “Closing Date” means the date on which the Out-of-Court Transactions are
consummated.

(g)    “Confirmation Order” means the order of the Bankruptcy Court approving
the Disclosure Statement and confirming the Plan in the Chapter 11 Cases, which
order will be in form and substance satisfactory to the Requisite Consenting
Lenders, the Requisite Consenting Bridge Lenders and the Company.

(h)    “Derivative Transaction” means a “swap agreement” as defined in
Section 101 of the Bankruptcy Code.

(i)    “Disclosure Statement” means the disclosure statement in respect of the
Plan, including, without limitation, the ballots and all other exhibits and
schedules thereto, as supplemented from time to time.

(j)    “Effective Date” means the date upon which all conditions to the
effectiveness of the Plan have been satisfied or waived in accordance with the
terms thereof and the Plan becomes effective.

(k)    “Exit Facility” means a $150 million first lien senior secured revolving
credit facility, which shall include a $10 million letter of credit
sub-facility, the proceeds of which shall be used to, among other things, repay
the Bridge Facility on the Effective Date.

(l)    “Exit Facility Documents” means the credit agreement documenting the Exit
Facility and any related security agreement, mortgages, deeds of trust,
collateral agreement or other ancillary documents.

(m)    “Financing Orders” means, to the extent a debtor-in-possession financing
is sought, (i) an interim order of the Bankruptcy Court authorizing the Company
to enter into a debtor-in-possession financing facility on an interim basis,
which shall be in form and substance acceptable

 

3



--------------------------------------------------------------------------------

to the agent and lenders under the debtor-in-possession financing facility and
(ii) the final order of the Bankruptcy Court authorizing the Company to enter
into the a debtor-in-possession financing facility, which shall be in form and
substance acceptable to the agent and lenders under the debtor-in-possession
financing facility.

(n)    “In-Court Definitive Documents” means, if the Plan Transactions are being
pursued, (i) the Plan (including any ballots, supplements, or other material
documents directly relating thereto not specified herein), (ii) the Disclosure
Statement, (iii) the Financing Orders, to the extent a debtor-in-possession
financing is sought, (iv) the motion seeking approval of the Financing Orders,
(v) the Confirmation Order, (vi) the Exit Facility Documents, (vii) the Senior
Term Loan Facility Documents, (viii) the Second Lien Term Loan Facility
Documents and (ix) all first day pleadings or papers, in each of case (i), (ii),
(iii), (iv), (v) and (ix), which are satisfactory in form and substance to the
Requisite Consenting Lenders and the Requisite Consenting Bridge Lenders, and in
each of case (vi), (vii) and (xiii), which are satisfactory in form and
substance the Consenting Lenders holding at least two-thirds of the aggregate
principal amount outstanding of the Indebtedness held by all Consenting Lenders
and the Requisite Consenting Bridge Lenders.

(o)    “Indebtedness” means the indebtedness incurred by the Company under the
Credit Agreements and any documents ancillary thereto.

(p)    “Interest” means any equity security (as defined in section 101(16) of
the Bankruptcy Code) of a Company Party, including all shares, common stock,
preferred stock, or other instrument evidencing any fixed or contingent
ownership interest in any Company Party, including any option, warrant, or other
right, contractual or otherwise, to acquire any such interest in a Company
Party, whether or not transferable and whether fully vested or vesting in the
future.

(q)    “Out-of-Court Definitive Documents” means, if the Out-of-Court
Transactions are being pursued, (i) the Senior Term Loan Facility Documents,
(ii) the Revolving Facility Documents, and (iii) the Second Lien Term Loan
Facility Documents, in each case, which are satisfactory in form and substance
to the Consenting Lenders holding at least two-thirds of the aggregate principal
amount outstanding of the Indebtedness held by all Consenting Lenders and the
Requisite Consenting Bridge Lenders.

(r)    “Outside Support Period Termination Date” means December 31, 2020.

(s)    “Petition Date” means the date on which the Company files with the
Bankruptcy Court voluntary petitions for relief under chapter 11 of the
Bankruptcy Code and any and all other documents necessary to commence the
Chapter 11 Cases of the Company.

(t)    “Plan Transactions” means the restructuring transactions described in the
Plan Term Sheet, which shall be effectuated pursuant to the Chapter 11 Cases.

(u)     “Requisite Consenting Bridge Lenders” means, as of the date of
determination, Consenting Lenders holding at least a majority of the aggregate
principal amount outstanding of the Bridge Facility Indebtedness held by all
Consenting Lenders.

 

4



--------------------------------------------------------------------------------

(v)    “Requisite Consenting Lenders” means, as of the date of determination,
Consenting Lenders holding at least a majority of the aggregate principal amount
outstanding of the Indebtedness held by all Consenting Lenders.

(w)    “Revolving Facility Documents” means the credit agreement documenting the
Revolving Facility (as defined in the Out-of-Court Restructuring Term Sheet) and
any related security agreement, mortgages, deeds of trust, collateral agreement
or other ancillary document.

(x)    “Second Lien Term Loan Facility Documents” means the credit agreement
documenting the Second Lien Term Loan Facility (as defined in the Plan Term
Sheet and Out-of-Court Restructuring Term Sheet, as applicable) and any related
security agreement, mortgages, deeds of trust, collateral agreement or other
ancillary document.

(y)    “Securities Act” means the Securities Act of 1933, as amended.

(z)    “Senior Term Loan Facility Documents” means the credit agreement
documenting the Senior Term Loan Facility (as defined in the Plan Term Sheet and
Out-of-Court Restructuring Term Sheet, as applicable) and any related security
agreement, mortgages, deeds of trust, collateral agreement or other ancillary
document.

(aa)    “Solicitation Materials” means all solicitation materials in respect of
the Plan together with the Disclosure Statement, which Solicitation Materials
shall be in accordance with this Agreement and the In-Court Definitive
Documents.

(bb)    “Support Effective Date” means the date on which:

(i)    counterpart signature pages to this Agreement shall have been executed
and delivered by (A) the Company (B) the Agent and (C) Consenting Lenders
holding (I) at least 662⁄3% in aggregate principal amount outstanding of the
Indebtedness and (II) at least 662⁄3% in aggregate principal amount outstanding
of the Bridge Facility Indebtedness, in accordance with Section 10;

(ii)    all of the reasonable and documented fees and expenses of the Agent
Advisors (including any applicable local counsel) incurred and outstanding as of
the day immediately prior to the Support Effective Date shall have been paid in
full in cash (except as otherwise agreed by the applicable Agent Advisor) to the
extent invoiced at least one (1) business day prior to the anticipated Support
Effective Date; and

(cc)     “Support Period” means the period commencing on the Support Effective
Date and ending on the earlier of the (i) date on which this Agreement is
terminated in accordance with Section 5 hereof, (ii) Effective Date (in the
event the Plan Transactions are consummated) or Closing Date (in the event the
Out-of-Court Transactions are consummated), and (iii) the Outside Support Period
Termination Date.

 

5



--------------------------------------------------------------------------------

  2.

Certain Interpretations

For purposes of this Agreement:

(a)    when a reference is made in this Agreement to a Section, Exhibit or
Schedule, such reference shall be to a Section, Exhibit or Schedule,
respectively, of or attached to this Agreement unless otherwise indicated;

(b)    the headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement;

(c)    unless the context of this Agreement otherwise requires, (i) words using
the singular or plural also include the plural or singular, respectively,
(ii) the terms “hereof,” “herein,” “hereby” and derivative or similar words
refer to this entire Agreement, (iii) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation,” (iv) the word “or” shall not be exclusive and shall
be read to mean “and/or” and (v) any reference to dollars or “$” shall be to
United States dollars;

(d)    capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form; and

(e)    the Parties agree that they have been represented by legal counsel during
the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.

 

  3.

Agreements of the Consenting Lenders

(a)    Each Consenting Lender agrees that, during the Support Period, such
Consenting Lender shall:

(i)    support and take all commercially reasonable actions necessary or
reasonably requested by the Company, Agent or any other Consenting Lender in
order to facilitate the finalization, implementation and consummation of the
Out-of-Court Transactions or Plan Transactions, as applicable, and refrain from
taking any actions inconsistent with, and not fail or omit to take an action
that is required by this Agreement, applicable law, or the In-Court Definitive
Documents or Out-of-Court Definitive Documents, as applicable;

(ii)    give any notice, order, instruction or direction to the Agent necessary
or appropriate to give effect to the Restructuring Transactions;

(iii)    not directly or indirectly object to, delay, impede, or take any other
action that may reasonably be expected to interfere with the implementation and
consummation of the Out-of-Court Transactions or Plan Transactions, including,
for the avoidance of doubt and without limitation, declaring any default under
the Credit Agreements or accelerating the Company’s obligations under the Credit
Agreements, in each case, as a result of the Out-of-Court Transactions or Plan
Transactions;

(iv)    not direct the Agent (or any successor thereto) to take any action
inconsistent with such Consenting Lender’s or Agent’s obligations under this
Agreement;

 

6



--------------------------------------------------------------------------------

(v)    negotiate in good faith each of the In-Court Definitive Documents and
Out-of-Court Definitive Documents, as applicable, and execute, deliver and
perform thereunder to implement the Out-of-Court Transactions or Plan
Transactions, as applicable;

(vi)    in the event the Out-of-Court Transactions are pursued, on the Closing
Date (and thereafter on the terms provided in the Revolving Facility Documents),
timely fund its pro rata share of the Revolving Facility (as defined in the
Out-of-Court Restructuring Term Sheet);

(vii)    in the event the Chapter 11 Cases are pursued:

(1)    (A) timely vote or cause to be voted its Claims (including, without
limitation, all claims arising under the Credit Agreements and Bridge Credit
Agreement) that are solicited to accept the Plan by delivering its duly executed
and completed ballot or ballots, as applicable, accepting the Plan on a timely
basis, and (B) not change or withdraw such vote (or cause or direct such vote to
be changed or withdrawn);

(2)    support and take all reasonable actions necessary or appropriate to
implement and consummate the Exit Facility, including by exercising the Exit
Facility Option (as defined in the Plan Term Sheet); provided that the Exit
Facility Documents are in form and substance reasonably acceptable to the
Requisite Consenting Lenders and the Requisite Consenting Bridge Lenders;

(3)    not file, or have filed, any motion, pleading, objection, complaint
commencing an adversary proceeding or other document with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is materially inconsistent with this Agreement or the Plan;

(4)    timely vote (or cause to be voted) its Claims against any plan, plan
proposal, restructuring proposal, offer of dissolution, assignment for the
benefit of creditors, winding up, liquidation, sale or disposition,
reorganization, merger, business combination, joint venture, debt or equity
financing or re-financing, recapitalization or other restructuring of the
Company other than the Plan (each, an “Alternative Restructuring”); and

(5)    not directly or indirectly, through any person or entity (including,
without limitation, any administrative agent or collateral agent), seek,
solicit, propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of any
Alternative Restructuring or object to or take any other action that is
inconsistent with or that would reasonably be expected to prevent, interfere
with, delay or impede the Solicitation or the confirmation and consummation of
the Plan and the consummation of the Restructuring.

(b)    Transfers. Each Consenting Lender agrees that, during the Support Period,
such Consenting Lender shall not sell, transfer, loan, issue, pledge,
hypothecate, assign, permit a

 

7



--------------------------------------------------------------------------------

participation in or otherwise dispose of (each, a “Transfer”), directly or
indirectly, in whole or in part, any ownership (including any beneficial
ownership, as this term is defined in the Rule 13d-3 under the Exchange Act) of
its Claims or any option thereon or any right or interest therein or any other
claims against or interests in the Company (including the grant of any proxy or
the deposit of any Claims against or interests in the Company into a voting
trust or the entry into a voting agreement with respect thereto), unless the
transferee thereof either (i) is a Consenting Lender or (ii) prior to such
Transfer, agrees in writing for the benefit of the Parties to become a
Consenting Lender and to be bound by all of the terms of this Agreement
applicable to Consenting Lenders (including with respect to any and all claims
or interests it already may hold against or in the Company prior to such
Transfer) by executing a joinder agreement, a form of which is attached hereto
as Exhibit C (a “Joinder Agreement”), and delivering an executed copy thereof
within two (2) business days of such execution, to (A) Company Counsel and
(B) Agent Counsel, in which event (x) the transferee (including the Consenting
Lender transferee, if applicable) shall be deemed to be a Consenting Lender
hereunder and (y) the transferor shall be deemed to relinquish its rights (and
be released from its obligations) under this Agreement to the extent of such
transferred rights and obligations.

(c)    Additional Claims or Interests. To the extent any Consenting Lender
(i) acquires additional Indebtedness, Bridge Facility Indebtedness or other
Claims, (ii) holds or acquires any other claims against the Company entitled to
vote on the Plan (in the event the Plan Transactions are pursued), (iii) holds
or acquires any Interests in the Company or (iv) Transfers any Claims, then, in
each case, each such Consenting Lender shall promptly (in no event less than
three (3) business days following such acquisition or transaction) notify
Company Counsel and Agent Counsel of such transaction (including the aggregate
principal amount of additional Claims acquired) in writing and each such
Consenting Lender agrees with respect to (i) through (iii) above that such
additional Indebtedness, Bridge Facility Indebtedness, Claims or other claims or
Interests shall be subject to this Agreement (automatically and immediately upon
acquisition by a Consenting Lender, regardless of when or whether notice of such
acquisition is given to the Company), and that, for the duration of the Support
Period, should the Company pursue the Chapter 11 Cases, such Consenting Lender
shall vote (or cause to be voted) any such additional Claims or other claims or
Interests entitled to vote on the Plan in a manner consistent with Section 3(a)
hereof (and in the event the Solicitation has already commenced, no later than
two (2) business days following the acquisition of such Claim, claims or
Interests).

 

  4.

Agreements of the Company

(a)    Covenants. The Company agrees that, during the Support Period, the
Company shall (subject in all respects to its right to terminate pursuant to
Section 5(c) in compliance with Section 4(e), herein):

(i)    negotiate in good faith each of the In-Court Definitive Documents and
Out-of-Court Definitive Documents, as applicable, and execute, deliver and
perform thereunder to implement the Out-of-Court Transactions or Plan
Transactions, as applicable;

(ii)    use commercially reasonable efforts to obtain any and all required
regulatory approvals for the Restructuring, if any;

 

8



--------------------------------------------------------------------------------

(iii)    not take any action that is inconsistent with or that would reasonably
be expected to prevent, interfere with, delay or impede the consummation of the
Restructuring;

(iv)    not, directly or indirectly, through any person or entity, take any
action that is materially inconsistent with, or that would reasonably be
expected to prevent, interfere with, delay or impede, consummation of the
Restructuring, including, to the extent the Plan Transactions are pursued, the
Solicitation and the confirmation and consummation of the Plan;

(v)    to the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the transactions contemplated in
this Agreement, negotiate in good faith appropriate and commercially reasonable
additional or alternative provisions to address any such impediment, in
consultation with the Requisite Consenting Lenders and the Requisite Consenting
Bridge Lenders;

(vi)     maintain good standing under the laws of the state or other
jurisdiction in which they are incorporated or organized;

(vii)    as soon as reasonably practicable, notify the Consenting Lenders in
writing of any governmental or third-party complaints, litigations,
investigations, or hearings (or communications indicating that the same may be
contemplated or threatened), relating to or involving or otherwise affecting, in
each case in any material respect, the Restructuring;

(viii)    if the Company Parties know of a material breach by any Company Party
or any Consenting Lender of the obligations, representations, warranties, or
covenants of the Company Parties as set forth in this Agreement, furnish prompt
written notice (and in any event within one (1) business day of such actual
knowledge) to the Consenting Lenders and, with respect to a material breach by
any Company Party, promptly take all reasonable and practicable remedial action
necessary to cure such material breach by any such Company Party;

(ix)    (A) pay in cash all reasonable and documented fees and out-of-pocket
expenses for which invoices or receipts are furnished by Agent Advisors
(including any applicable local counsel) incurred on and after the Support
Effective Date from time to time, but in any event within seven (7) days of
delivery to the Company of any applicable invoice or receipt and (B) on the
Effective Date (in the event the Plan Transactions are consummated) or the
Closing Date (in the event the Out-of-Court Transactions are consummated), pay
in cash all reasonable and documented fees and out-of-pocket expenses of the
Agent Advisors (including any applicable local counsel) incurred and outstanding
in connection with the Restructuring;

(x)    to the extent the Plan Transactions are being pursued, deliver draft
copies of all material motions or applications and other material documents
related to the Plan Transactions that the Company intends to file with the
Bankruptcy Court to Agent Counsel, at least two (2) business days prior to the
date when the Company intends to file any such document (provided that if
delivery of such document at least two (2) business days in

 

9



--------------------------------------------------------------------------------

advance is not reasonably practicable under the circumstances, such document
shall be delivered as soon as otherwise practicable prior to filing) and shall
consult in good faith with Agent Counsel regarding the form and substance of any
such proposed filing with the Bankruptcy Court;

(b)    Commencement of Solicitation. The Company hereby agrees that, unless the
Out-of-Court Transactions have been consummated, no later than October 8, 2020
(the “Outside Solicitation Date”), the Company shall commence Solicitation.

(c)    Commencement of the Chapter 11 Cases. The Company further agrees that, as
soon as reasonably practicable, but in no event later than ten (10) calendar
days after the commencement of Solicitation, the Company shall commence the
Chapter 11 Cases by filing voluntary petitions seeking relief under chapter 11
of the Bankruptcy Code with the Bankruptcy Court. In the event the Chapter 11
Cases are commenced, (i) the Company shall file the Plan along with the
Disclosure Statement, each in form and substance reasonably satisfactory to the
Requisite Consenting Lenders and the Requisite Consenting Bridge Lenders, on the
Petition Date and (ii) the Company shall use its commercially reasonable efforts
to obtain confirmation of the Plan as soon as reasonably practicable following
the Petition Date in accordance with the Bankruptcy Code and on terms consistent
with this Agreement, and each Consenting Lender shall use its commercially
reasonable efforts to cooperate fully in connection therewith.

(d)    Actions of the Company during the Chapter 11 Cases. The Company agrees
that during the Support Period, if the Solicitation and Chapter 11 Cases are
commenced, the Company shall (subject in all respects to its right to terminate
pursuant to Section 5(c) in compliance with Section 4(e), herein):

(i)    timely file a formal objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (A) directing the
appointment of a trustee or examiner (with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), (B) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
the Chapter 11 Cases, (D) modifying or terminating the debtors’ exclusive right
to file and/or solicit acceptances of a plan of reorganization, as applicable,
or (E) challenging the validity, enforceability, perfection, or priority of, or
seeking avoidance or subordination of, any portion of the Indebtedness, Bridge
Facility Indebtedness, or asserting any other cause of action against and/or
with respect or relating to such Claims or the prepetition liens securing such
Claims; and

(ii)    not seek, solicit, or support any Alternative Restructuring, other than
the Restructuring, or cause or allow any of their agents or representatives to
solicit any Alternative Restructuring.

(e)    Fiduciary Duties. Notwithstanding anything to the contrary contained in
this Agreement, until the entry of the Confirmation Order, nothing in this
Agreement shall restrict the Company or any director or officer of the Company
(in such person’s capacity as a director or officer) from considering or
accepting any alternative transaction that the Company has determined in good
faith (after consultation with its legal and financial advisors and the receipt
of advice from each of them) (A) can be consummated on the terms proposed,
taking into account all

 

10



--------------------------------------------------------------------------------

financial, regulatory, legal, and other aspects (including certainty of
closing), (B) to the extent financing is required, involves financing that is
then fully committed, and (C) is on terms more favorable to the Company than the
transactions contemplated by this Agreement, if the failure to solicit or
consummate such alternative transaction would reasonably be expected to (based
on the written advice of the Company’s legal advisors) constitute a breach of
the Company’s, the directors’, and the officers’ fiduciary duties under
applicable law. Prior to the earlier of (x) making a public announcement
regarding their intention to accept an Alternative Restructuring or (y) entering
into a definitive agreement with respect to an Alternative Restructuring, the
Company shall have terminated this Agreement pursuant to Section 5(c). The
Company shall, to the extent practicable and consistent with their fiduciary
duties, give Agent Counsel not less than three (3) business days’ prior written
notice before exercising such termination right in accordance with this
Agreement. At all times prior to the date on which the Company enters into a
definitive agreement in respect of such an Alternative Restructuring or makes a
public announcement regarding its intention to do so, the Company shall provide
to Agent Counsel a copy of any written offer or proposal (and notice and a
description of any oral offer or proposal) for such Alternative Restructuring
within two (2) calendar days of the Company or its advisors’ receipt of such
offer or proposal. No action or inaction pursuant to this Section 4(e) shall be
deemed to constitute a breach of this Agreement.

(f)    Automatic Stay. The Company acknowledges and agrees and shall not dispute
that after the commencement of the Chapter 11 Cases, the giving of notice of
default or termination of this Agreement by any Party pursuant to this Agreement
or the exercising or any rights under this Agreement by any Party shall not be a
violation of the automatic stay under section 362 of the Bankruptcy Code (and
the Company hereby waives, to the fullest extent permitted by law, the
applicability of the automatic stay to the giving of such notice); provided that
nothing herein shall prejudice any Party’s rights to argue that the giving of
notice of default or termination or the exercising of any rights was not proper
under the terms of this Agreement.

 

  5.

Termination of Agreement

(a)    This Agreement shall terminate three (3) business days following the
delivery of notice, delivered in accordance with Section 21 hereof, from the
Requisite Consenting Lenders or the Requisite Consenting Bridge Lenders to the
other Parties at any time after and during the continuance of any Lender
Termination Event. In addition, this Agreement shall terminate three
(3) business days following the delivery of notice, delivered in accordance with
Section 21 hereof, from the Company to the other Parties at any time after the
occurrence and during the continuance of any Company Termination Event (defined
below). No Party may exercise any of its respective termination rights as set
forth herein if (i) such Party is in breach of this Agreement (unless such
failure to perform or comply arises as a result of another Party’s actions or
inactions), (ii) such breach has caused, or resulted in, the occurrence of a
Lender Termination Event or Company Termination Event (as applicable), and
(iii) such breach is continuing when such Party seeks to exercise any of its
respective termination rights. In addition, this Agreement shall terminate
automatically on the Effective Date or Closing Date (as applicable).

 

11



--------------------------------------------------------------------------------

(b)    A “Lender Termination Event” shall mean any of the following:

(i)    the material breach by the Company of any of the undertakings,
representations, warranties or covenants of the Company set forth herein which
remains uncured for a period of five (5) business days after the receipt of
written notice and a description of such breach pursuant to Sections 5(a) and 21
hereof (as applicable);

(ii)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order,
enjoining or reasonably expected to prevent the consummation of or render
illegal the Restructuring, that remains in effect for ten (10) business days
after such issuance; provided, however, that this termination right may not be
exercised by any Party that sought or requested such ruling or order in
contravention of this Agreement;

(iii)    any Out-of-Court Definitive Document or In-Court Definitive Document
(as applicable) is either (I) materially inconsistent with the material terms of
(A) this Agreement, (B) the Out-of-Court Restructuring Term Sheet or (C) the
Plan Term Sheet or (II) not in form and substance satisfactory to the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders;

(iv)    In the event that the Out-of-Court Transactions are pursued, if as of
11:59 p.m. (prevailing Eastern Time) on October 31, 2020, or such later date
determined by the Requisite Consenting Lenders, and the Requisite Consenting
Bridge Lenders, the Closing Date has not occurred;

(v)    the entry by the Company into any material non-ordinary course
transaction or payment by the Company of any material non-ordinary course
payment in either case inconsistent with this Agreement or the Plan;

(vi)    the Company terminates its obligations under and in accordance with
Section 5(c) of this Agreement; and

(vii)    In the event the Plan Transactions are pursued (and subject in all
respects to its right to terminate pursuant to Section 5(c) in compliance with
Section 4(e), herein):

(1)    if, as of 11:59 p.m. (prevailing Eastern Time) on the Outside
Solicitation Date, the Company has not commenced the Solicitation;

(2)    if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 14
calendar days after the date Solicitation was commenced, the Chapter 11 Cases
have not been filed;

(3)    if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is three
business days after the Petition Date, the Financing Order has not been entered
by the Bankruptcy Court on an interim basis;

(4)    if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 28
days after the Petition Date, the Financing Order has not been entered by the
Bankruptcy Court on a final basis;

 

12



--------------------------------------------------------------------------------

(5)    if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 30
days after the Petition Date, the Confirmation Order has not been entered by the
Bankruptcy Court;

(6)    if, as of 11:59 p.m. (prevailing Eastern Time) on the date that is 35
days after the Petition Date, the Effective Date has not occurred;

(7)    the Company withdraws the Plan or Disclosure Statement, or the Company
files any motion or pleading with the Bankruptcy Court that is materially
inconsistent with this Agreement or the Plan and such motion or pleading has not
been withdrawn prior to the earlier of (A) five (5) business days after the
Company receives written notice from the Requisite Consenting Lenders or the
Requisite Consenting Bridge Lenders that such motion or pleading is materially
inconsistent with this Agreement or the Plan and (B) entry of an order of the
Bankruptcy Court approving such motion or pleading;

(8)    the Company files any motion for the (A) conversion of one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;
(B) appointment of an examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver in
one or more of the Chapter 11 Cases, or (C) dismissal of one or more of the
Chapter 11 Cases;

(9)    the Bankruptcy Court enters an order (A) directing the appointment of a
trustee in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter
11 Cases (D) appointment of an examiner with expanded powers beyond those set
forth in section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or
receiver in one or more of the Chapter 11 Cases, or (E) invalidating or
otherwise holding that this Agreement or material term thereof is
unenforceable.;

(10)    the Company (A) files any motion seeking to avoid, disallow,
subordinate, or recharacterize any Indebtedness and/or the Bridge Facility
Indebtedness or (B) shall have affirmatively supported any application,
adversary proceeding, or cause of action referred to in the immediately
preceding clause (A) filed by a third party, or expressly consents to the
standing of any such third party to bring such application, adversary proceeding
or cause of action;

(11)    the Bankruptcy Court grants relief that (A) is inconsistent with this
Agreement in any material respect or (B) would, or would reasonably be expected
to, materially frustrate the purposes of this Agreement, including by preventing
the consummation of the Plan Transactions, unless the Company has sought a stay
of such relief within five business days after the date of such issuance, and
such order is stayed, reversed, or vacated within fifteen business days after
the date of such issuance;

 

13



--------------------------------------------------------------------------------

(12)    the Company files, propounds, or otherwise supports any plan of
reorganization other than the Plan or any other Alternative Restructuring;

(13)    on the date that an order is entered by the Bankruptcy Court or a court
of competent jurisdiction denying confirmation of the Plan or refusing to
approve the Disclosure Statement;

(14)    the Company loses the exclusive right to file a Plan;

(15)    any Company Party (A) amending, or modifying, or filing a pleading
seeking authority to amend or modify, any In-Court Definitive Document in a
manner that is materially inconsistent with this Agreement; (B) suspending or
revoking the Plan Transactions; or (C) publicly announcing its intention to take
any such action listed in the foregoing clauses (A) and (B) of this subsection;

(16)    any Company Party filing any motion or application seeking authority to
sell any assets having a fair market value in excess of $1 million without the
prior written consent of the Requisite Consenting Creditors and the Requisite
Consenting Bridge Lenders;

(17)    entry of an order granting relief from the automatic stay imposed by
section 362 of the Bankruptcy Code authorizing any party to proceed against any
material asset of the Company or that would materially and adversely affect the
Company’s ability to operate its businesses in the ordinary course;

(18)    the entry of any order authorizing the use of cash collateral of the
Consenting Bridge Lenders or the entry into a financing arrangement that is not
in the form of the Financing Orders or otherwise consented to by the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders;

(19)    if (A) any of the Financing Orders are reversed, stayed, dismissed,
vacated, reconsidered, modified, or amended without the consent of the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders or (B) a motion
for reconsideration, reargument, or rehearing with respect to any such order has
been filed and the Company has failed to object timely to such motion; and

(20)    if (A) the Confirmation Order is reversed, stayed, dismissed, vacated,
reconsidered, modified, or amended without the consent of the Requisite
Consenting Lenders and the Requisite Consenting Bridge Lenders or (B) a motion
for reconsideration, reargument, or rehearing with respect to any such order has
been filed and the Company has failed to timely object to such motion.

(c)    A “Company Termination Event” shall mean any of the following:

(i)    the breach by one or more of the Consenting Lenders of any of the
undertakings, representations, warranties or covenants of the applicable
Consenting Lenders set forth herein in any material respect which remains
uncured for a period of five (5) business days after the receipt of written
notice of such breach pursuant to Sections 7(a)

 

14



--------------------------------------------------------------------------------

and 21 hereof (as applicable), but only if the remaining non-breaching
Consenting Lenders do not hold at least 662⁄3% of the aggregate principal amount
of Claims arising from the Indebtedness and Bridge Facility Indebtedness;

(ii)    subject to the terms and provisions of Section 4(e), herein, the board
of directors, trustees, managers, members or partners (or comparable governing
body), as applicable, of any Company Party pursues an Alternative Transaction;

(iii)    if the Plan Transactions are being pursued and, as of 11:59 p.m.
prevailing Eastern Time on October 31, 2020, the Exit Facility Documents are not
agreed upon by the Parties.

(iv)    if, as of 11:59 p.m. prevailing Eastern Time on December 31, 2020, the
Closing Date or Effective Date shall not have occurred;

(v)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and such ruling, judgment or order has not been stayed, reversed
or vacated within ten (10) business days after such issuance;

(vi)    any Consenting Lender terminating its obligations under and in
accordance with Section 5(b) of this Agreement, but only if the remaining
Consenting Lenders do not hold more than 662⁄3% of the aggregate principal
amount of Claims arising from each of the Indebtedness and Bridge Facility
Indebtedness; or

(vii)    in the event the Chapter 11 Cases have been filed, the Bankruptcy Court
enters an order (A) directing the appointment of an examiner with expanded
powers or a trustee in the Chapter 11 Cases, (B) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
any of the Chapter 11 Cases or (D) invalidating or otherwise holding that this
Agreement or material term thereof is unenforceable.

(d)    Mutual Termination. This Agreement may be terminated by mutual agreement
of the Company, the Requisite Consenting Bridge Lenders and the Requisite
Consenting Lenders upon the receipt of written notice delivered in accordance
with Section 21 hereof.

(e)    Effect of Termination. Upon the termination of this Agreement in
accordance with this Section 5, and except as provided in Section 13 hereof,
this Agreement shall forthwith become void and of no further force or effect and
each Party shall, except as provided otherwise in this Agreement, be immediately
released from its liabilities, obligations, commitments, undertakings and
agreements under or related to this Agreement and shall have all the rights and
remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including all rights
and remedies available to it under applicable law; provided, however, that in no
event shall any such termination relieve a Party from liability for its breach
or non-performance of its obligations hereunder prior to the date of such
termination. For the avoidance of doubt,

 

15



--------------------------------------------------------------------------------

nothing in this Agreement shall be construed as prohibiting a Company Party or
any of the Consenting Lenders from contesting whether any such termination is in
accordance with its terms or to seek enforcement of any rights under this
Agreement that arose or existed before the date of such termination. Upon a
termination of this Agreement, each Consenting Lender may, upon written notice
to the Company and the other Parties, revoke its vote or any consents given
prior to such termination, whereupon any such vote or consent shall be deemed,
for all purposes, to be null and void ab initio and shall not be considered or
otherwise used in any manner by the Parties in connection with the Restructuring
and this Agreement. If this Agreement has been terminated as to any Consenting
Lender in accordance with Section 5 hereof at a time when permission of the
Bankruptcy Court shall be required for a change or withdrawal (or cause to
change or withdraw) of its vote to accept the Plan, the Company shall not oppose
any attempt by such Consenting Lender to change or withdraw (or cause to change
or withdraw) such vote at such time.

(f)    Individual Termination. Any Consenting Lender may terminate this
Agreement as to itself only, upon written notice to the other Parties in
accordance with Section 21 hereof, in the event that: (i) such Consenting Lender
has transferred all (but not less than all) of its Claim, in accordance with
Section 3(b) of this Agreement (such termination shall be effective on the date
on which such Consenting Lender has effected such transfer, satisfied the
requirements of Section 3(b) and provided the written notice required), or
(ii) this Agreement or the Plan Term Sheet or Out-of-Court Restructuring Term
Sheet is amended without its consent in such a way as to alter any of the
material terms hereof in a manner that is disproportionately adverse to such
Consenting Lender as compared to similarly situated Consenting Lender by giving
ten (10) business days’ written notice to the other Parties in accordance with
Section 21; provided, that such written notice shall be given by the applicable
Consenting Lender within five (5) business days of such amendment, filing, or
execution.

 

  6.

Definitive Documents; Good Faith Cooperation; Further Assurances

(a)    Each Party, severally and not jointly, hereby covenants and agrees to
cooperate with each other in good faith in connection with, and shall exercise
commercially reasonable efforts with respect to the pursuit, approval,
negotiation, execution, delivery, implementation and consummation of the
Restructuring, as well as the negotiation, drafting, execution and delivery of
the Out-of-Court Definitive Documents and In-Court Definitive Documents (as
applicable) which will, after the Support Effective Date, remain subject to
negotiation, including any motions or orders related thereto, and shall, upon
completion, contain terms, conditions, representations, warranties and covenants
consistent in all material respects with the terms of this Agreement (including
the Exhibits and Schedules) and be in form and substance satisfactory to the
Company, the Requisite Consenting Bridge Lenders and the Requisite Consenting
Lenders.

(b)    Subject to the terms hereof, each of the Parties shall take such action
as may be reasonably necessary or reasonably requested by the other Parties to
carry out the purposes and intent of this Agreement, including making and filing
any required regulatory filings, and shall, subject to the Company’s right to
terminate pursuant to Section 5(c) due to its “fiduciary out” pursuant to
Section 4(e) of this Agreement, refrain from taking any action that would
frustrate the purposes and intent of this Agreement.

 

16



--------------------------------------------------------------------------------

(c)    The Company shall provide to the Agent Advisors, and shall direct its
employees, officers, advisors, and other representatives to provide the Agent
Advisors, (i) reasonable access (without any material disruption to the conduct
of the Company’s businesses and upon reasonable prior notice) during normal
business hours to (A) the Company’s books and records and (B) the management and
advisors of the Company; and (ii) reasonable responses to all reasonable
diligence requests, in each case, for the purposes of evaluating the Company’s
assets, liabilities, operations, businesses, finances, strategies, prospects and
affairs or entry into the Out-of-Court Transactions or Plan Transactions.

 

  7.

Representations and Warranties

(a)    Each Party, severally and not jointly, represents and warrants to the
other Parties that the following statements are true and correct as of the date
hereof (or as of the date a Consenting Lender becomes a party hereto):

(i)    such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

(ii)    the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, or
(B) conflict in material way with, result in a material breach of or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation to which it or any of its subsidiaries is a party except,
in the case of the Company, for the filing of the Chapter 11 Cases to the extent
the Plan Transactions are being pursued;

(iii)    the execution, delivery and performance by such Party of this Agreement
does not and will not require any material registration or filing with, consent
or approval of, or notice to, or other action, with or by, any federal, state or
governmental authority or regulatory body, except such (i) filings as may be
necessary or required by the U.S. Securities and Exchange Commission or other
securities regulatory authorities under applicable securities laws or
(ii) approval as may be necessary or required by the Bankruptcy Court pursuant
to the Bankruptcy Code in connection with the effectuation of the Plan
Transactions;

(iv)    this Agreement is the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability or a ruling of the Bankruptcy
Court (to the extent the Company commences the Chapter 11 Cases); and

 

17



--------------------------------------------------------------------------------

(v)    it is not party to any restructuring or similar agreements or
arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement.

(b)    Each Consenting Lender severally (and not jointly) represents and
warrants to the Company that, as of the date hereof (or as of the date such
Consenting Lender becomes a party hereto), such Consenting Lender (i) is the
beneficial owner of the principal amount of the Indebtedness and Bridge Facility
Indebtedness set forth on its signature page hereto (or below its name on the
signature page of a Joinder Agreement for any Consenting Lender that becomes a
party hereto after the date hereof) and does not beneficially own any other
indebtedness, (ii) has, with respect to the beneficial owners of such
Indebtedness or Bridge Facility Indebtedness, (A) sole investment or voting
discretion with respect thereto, (B) full power and authority to vote on and
consent to matters concerning such Indebtedness, or Bridge Facility Indebtedness
or to exchange, assign and transfer such Indebtedness or Bridge Facility
Indebtedness, and (C) full power and authority to bind or act on the behalf of,
such beneficial owners, and (iii) otherwise holds Claims that are free and clear
of any pledge, lien, security interest, charge, claim, equity, option, proxy,
voting restriction, right of first refusal, or other limitation on disposition,
transfer, or encumbrances of any kind that would adversely affect in any way
such Consenting Lender’s ability to perform any of its obligations under this
Agreement at the time such obligations are required to be performed.

(c)    Each Consenting Lender severally (and not jointly) makes the
representations and warranties, in each case, to the other Parties that it
(i) is (A) a “qualified institutional buyer” as such term is defined in Rule
144A of the Securities Act, (B) a non-US person participating in the offering
outside the United States in reliance on Regulation S under the Securities Act
or (C) an “accredited investor” as such term is defined in Rule 501 of
Regulation D of the Securities Act, (ii) understands that if it is to acquire
any securities, as defined in the Securities Act, pursuant to the Restructuring,
such securities have not been registered under the Securities Act and that such
securities are, to the extent not acquired pursuant to section 1145 of the
Bankruptcy Code, being offered and sold pursuant to an exemption from
registration contained in the Securities Act, based in part upon such Consenting
Lender’s representations contained in this Agreement and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available, (iii) has such knowledge and experience in financial
and business matters that such Consenting Lender is capable of evaluating the
merits and risks of the securities to be acquired by it (if any) pursuant to the
Restructuring and understands and is able to bear any economic risks with such
investment and (iv) has made its own analysis and decision to enter into this
Agreement.

 

  8.

Disclosure; Publicity

The Company shall deliver drafts of any press releases that constitute
disclosure of the existence or terms of this Agreement or any amendment to the
terms hereof to the Consenting Lenders and Agent Advisors at least one
(1) business day prior to making any such disclosure. Except as required by
applicable law or otherwise permitted under the terms of any other agreement
between the Company and any Consenting Lender, no Party or its advisors shall
disclose to any person (including, for the avoidance of doubt, any other Party),
other than advisors to the Company, the principal amount or percentage of any
Indebtedness, or Bridge Facility Indebtedness or any other Claims against, or
Interests in, the Company held by any Consenting

 

18



--------------------------------------------------------------------------------

Lender, in each case, without such Consenting Lender’s consent; provided,
however, that (i) if such disclosure is required by law, subpoena, or other
legal process or regulation, the disclosing Party shall afford the relevant
Consenting Lender a reasonable opportunity to review and comment in advance of
such disclosure and shall take all reasonable measures to limit such disclosure
(the expense of which, if any, shall be borne by the relevant Consenting Lender)
and (ii) the foregoing shall not prohibit the disclosure of the aggregate
percentage or aggregate principal amount of Indebtedness, or Bridge Facility
Indebtedness held by all the Consenting Lenders, collectively. Any public filing
of this Agreement, with the Bankruptcy Court or otherwise, and any version of
this Agreement shared with Consenting Lenders generally, shall omit the
Indebtedness, and Bridge Facility Indebtedness holdings of each individual
Consenting Lender as set forth on such Consenting Lender’s signature page hereto
or shall include such signature page only in redacted form with respect to the
Indebtedness, and Bridge Facility Indebtedness holdings of each Consenting
Lender (provided that the Indebtedness, and Bridge Facility Indebtedness
holdings on such signature page(s) may be filed in unredacted form with the
Bankruptcy Court under seal).

 

  9.

Amendments and Waivers

(a)    Other than as set forth in Section 9(b), this Agreement, including any
exhibits or schedules hereto, may not be modified, amended or supplemented or
the performance of any obligation thereunder waived except with the written
consent of the Company, the Requisite Consenting Bridge Lenders and the
Requisite Consenting Lenders;

(b)    Notwithstanding Section 9(a):

(i)    any waiver, modification, amendment or supplement to this Section 9 shall
require the written consent of all of the Parties;

(ii)    any modification, amendment or change to the definition of “Requisite
Consenting Lenders” shall require the written consent of each Consenting Lender;

(iii)    any modification, amendment or change to the definition of “Requisite
Consenting Bridge Lenders” shall require the written consent of each Consenting
Lender that holds Bridge Facility Indebtedness;

(iv)    any change, modification or amendment to this Agreement or the Plan that
treats or affects any Consenting Lender in a manner that is materially and
adversely disproportionate, on an economic basis, to the manner in which any of
the other Consenting Lenders are treated (after taking into account each of the
Consenting Lenders’ respective Claims and Interests (as in effect on the date
hereof)) shall require the written consent of such materially adversely and
disproportionately affected Consenting Lender.

(v)    Any modification, amendment or change to the Outside Support Period
Termination Date shall require the written consent of each Consenting Lender;
and

(vi)    Any material modification, amendment or change to the terms of the
Out-of-Court Restructuring Term Sheet or the Plan Term Sheet shall require the
written consent of each Consenting Lender. For the avoidance of doubt, a
material modification, amendment or change shall include, without limitation,
any modification, amendment or change to the term or amount of the Revolving
Exit Facility or the Revolving Facility.

 

19



--------------------------------------------------------------------------------

(c)    In the event that a materially adversely and disproportionately affected
Consenting Lender (“Non-Consenting Lender”) does not consent to a waiver,
change, modification or amendment to this Agreement requiring the consent of
such Non-Consenting Lender, but such waiver, change, modification or amendment
receives the consent of Consenting Lenders owning at least 662⁄3% of the
outstanding Indebtedness, and Bridge Facility Indebtedness (as applicable), this
Agreement shall be deemed to have been terminated only as to such Non-Consenting
Lender, but this Agreement shall continue in full force and effect in respect to
all other Consenting Lenders.

(d)    Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 9 shall be ineffective and void ab initio.

 

  10.

Effectiveness

This Agreement shall become effective and binding upon each Party on the Support
Effective Date; provided, however, that (a) signature pages executed by
Consenting Lenders shall be delivered to other Consenting Lenders in a form that
does not contain the details of the Consenting Lenders’ holdings and (b) the
amount of Indebtedness, and Bridge Facility Indebtedness held by each Consenting
Lender, as set forth on such Consenting Lender’s signature page hereto, which
shall be delivered to Agent Counsel and Company Counsel on behalf of the
Company, shall be kept strictly confidential by the Company (and to be held by
Company Counsel on a professionals’ eyes only basis); provided, however, that
the Company may disclose publicly the aggregate principal amount of
Indebtedness, and Bridge Facility Indebtedness set forth on the signature pages
hereto.

 

  11.

GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL

(a)    This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York
applicable to contracts made and to be performed in such state, without giving
effect to the conflict of laws principles thereof.

(b)    Each of the Parties irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in any federal or
state court in Delaware (“DE Courts”) and each of the Parties hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such proceeding arising out of or relating to this Agreement or the Out-of-Court
Transactions or Plan Transactions. Each of the Parties agrees not to commence
any proceeding relating hereto or thereto except in the DE Courts other than
proceedings in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any DE Courts. Each of the Parties further agrees
that notice as provided herein shall constitute sufficient service of process
and the Parties further waive any argument that such service is insufficient.
Each of the Parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any proceeding arising out of or relating to this Agreement or the
Restructuring, (i) any claim that it is not personally subject to the
jurisdiction of the DE Courts for any reason,

 

20



--------------------------------------------------------------------------------

(ii) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) that (A) the
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. Notwithstanding the foregoing
consent to jurisdiction in DE Courts, upon the commencement of the Chapter 11
Cases, each Party hereby agrees that, if the Chapter 11 Cases are pending, the
Bankruptcy Court shall have exclusive jurisdiction over all matters arising out
of or in connection with this Agreement. Each Party further agrees that it shall
bring any action or proceeding contemplated by this Section 11(b) in the
Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (i) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (ii) waives any objection to laying venue in any such action
or proceeding in the Bankruptcy Court; and (iii) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.

(c)    EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

  12.

Specific Performance/Remedies

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder. Each Party also agrees
that it will not seek, and will waive any requirement for, the securing or
posting of a bond in connection with any Party seeking or obtaining such relief.

 

  13.

Survival

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13 and Sections
5(e), 11, 12, 14, 15, 16, 17, 18, 19 and 23 hereof (and any defined terms used
in any such Sections) shall survive such termination and shall continue in full
force and effect in accordance with the terms hereof; provided, however, that
any liability of a Party for failure to comply with the terms of this Agreement
shall survive such termination.

 

  14.

Successors and Assigns; No Third-Party Beneficiaries

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that, during the Support Period, nothing
contained in this Section 14 shall be deemed to permit Transfers of the
Indebtedness, or Bridge Facility Indebtedness or claims arising

 

21



--------------------------------------------------------------------------------

under the Indebtedness, or Bridge Facility Indebtedness other than in accordance
with the express terms of this Agreement. Unless expressly stated herein, there
are no third-party beneficiaries under this Agreement.

 

  15.

Severability; Several Obligations

If any provision of this Agreement, or the application of any such provision to
any person or entity or circumstance, shall be held invalid or unenforceable in
whole or in part, such invalidity or unenforceability shall attach only to such
provision or part thereof and the remaining part of such provision hereof and
this Agreement shall continue in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any Party. Upon any such determination of
invalidity, the Parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in a
reasonably acceptable manner in order that the transactions contemplated hereby
are consummated as originally contemplated to the greatest extent possible.

 

  16.

Relationship Among Parties

Notwithstanding anything herein to the contrary, (i) the duties and obligations
of the Parties under this Agreement shall be several, not joint and several;
(ii) no Party shall have any responsibility by virtue of this Agreement for any
trading by any other entity; (iii) no prior history, pattern, or practice of
sharing confidences among or between the Parties shall in any way affect or
negate this Agreement; (iv) the Parties hereto acknowledge that this Agreement
does not constitute an agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting, or disposing of
any equity securities of the Company Parties and the Parties do not constitute a
“group” within the meaning of Rule 13d-5 under the Securities Exchange Act of
1934, as amended; (v) none of the Consenting Lenders shall have any fiduciary
duty, any duty of trust or confidence in any form, or other duties or
responsibilities in any kind or form to each other, the Company Parties or any
of the Company Parties’ other lenders or stakeholders, including as a result of
this Agreement or the transactions contemplated herein or in any exhibit hereto;
and (vi) no action taken by any Party pursuant to this Agreement shall be deemed
to constitute or to create a presumption by any of the Parties that the Parties
are in any way acting in concert or as a “group.”

 

  17.

Trading Wall

The Parties understand that the Consenting Lenders are engaged in a wide range
of financial services and businesses. In furtherance of the foregoing, the
Parties acknowledge and agree that, to the extent a Consenting Lender expressly
indicates on its signature page hereto that it is executing this Agreement on
behalf of specific trading desk(s) and/or business group(s) of the Consenting
Lender, the obligations set forth in this Agreement shall only apply to such
trading desk(s) and/or business group(s) and shall not apply to any other
trading desk or business group of the Consenting Lender so long as they are not
acting at the direction or for the benefit of such Consenting Lender or such
Consenting Lender’s investment in the Company; provided, that the foregoing
shall not diminish or otherwise affect the obligations and liability therefor of
any legal entity that (i) executes this Agreement or (ii) on whose behalf this
Agreement is executed by a Consenting Lender.

 

22



--------------------------------------------------------------------------------

  18.

Administrative Agent

Except to the extent required by the terms of the Credit Agreements or
applicable law, the Agent shall be permitted to exercise its duties and
obligations under the Credit Agreements, and Bridge Credit Agreement in
accordance with this Agreement. The Agent shall grant or withhold any consent or
approval under this Agreement in accordance with the directions of the Required
Lenders (as defined in each of the Credit Agreements, and Bridge Credit
Agreement) under and in accordance with the Credit Agreements, and Bridge Credit
Agreement as applicable, and each Consenting Lender shall act reasonably in so
instructing the Agent; provided that, subject to its obligations under this
Agreement, the Agent may grant or withhold its consent or approval without such
instructions to the extent that the same shall affect the rights or liabilities
of the Agent.

 

  19.

Prior Negotiations; Entire Agreement

This Agreement, including the exhibits and schedules hereto (including the Plan
Term Sheet and Out-of-Court Restructuring Term Sheet), constitutes the entire
agreement of the Parties and supersedes all other prior negotiations, with
respect to the subject matter hereof and thereof, except that the Parties
acknowledge that any confidentiality agreements (if any) heretofore executed
between the Company and each Consenting Lender shall continue in full force and
effect solely with respect to any then-continuing obligations thereunder.

 

  20.

Reservation of Rights; No Admission

(a)    Except as expressly provided in this Agreement or the Out-of-Court
Restructuring Term Sheet or Plan Term Sheet, nothing herein is intended to, or
does, in any manner waive, limit, impair, or restrict the ability of any Party
to protect and preserve its rights, remedies and interests, including its claims
against any of the other Parties (or their respective affiliates or
subsidiaries).

(b)    Without limiting clause (a) of this Section 19 in any way, if the
Out-of-Court Transactions or Plan Transactions are not consummated, or if this
Agreement is terminated for any reason, nothing herein shall be construed as a
waiver by any Party of any or all of such Party’s rights, remedies, claims and
defenses, and the Parties expressly reserve any and all of their respective
rights, remedies, claims and defenses. Pursuant to Federal Rule of Evidence 408
and any other applicable rules of evidence, this Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms. This Agreement, the Plan, and any
related document shall in no event be construed as or be deemed to be evidence
of an admission or concession on the part of any Party of any claim or fault or
liability or damages whatsoever. Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the
claims or defenses which it has asserted or could assert.

 

  21.

Counterparts

This Agreement may be executed and delivered in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Agreement may
be delivered by electronic mail or otherwise, which shall be deemed to be an
original for the purposes of this paragraph.

 

23



--------------------------------------------------------------------------------

  22.

Notices

All notices hereunder shall be deemed given if in writing and delivered, by
electronic mail, courier or by registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

(1)    If to the Company, to:

PREIT Associates, L.P.

2005 Market Street, Suite 1000

Philadelphia, PA 19103

Attention: Andrew Ioannou

Telephone:     (215) 875-0700

Telecopy:       (215) 546-7311

With a copy to:

PREIT Associates, L.P.

2005 Martket Street, Suite 1000

Philadelphia, PA 19103

Attention: Lisa Most

Telephone:     (215) 875-0700

Telecopy:       (215) 546-7311

and

DLA Piper LLP (US)

444 West Lake Street, Suite 900

Chicago, IL 60606

Attn: Richard Chesley

         Daniel Simon

         Oksana Koltko Rosaluk

Richard.Chesley@us.dlapiper.com

Daniel.Simon@us.dlapiper.com

Oksana.Koltko@us.dlapiper.com

(2)    If to the Agent, to:

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Brandon Barry

Telecopy: (312) 782-0969

 

 

24



--------------------------------------------------------------------------------

with copies to:

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Karen Turnbull Skutt

Telephone: (312) 269-4809

Telecopy: (312) 782-0969

Wells Fargo Bank, National Association

600 South 4th Street, 9th Floor

Minneapolis, MN 55415

MAC N9300-091

Attention: Anthony J. Gangelhoff

Telephone: (612) 316-0109

Telecopy: (877) 410-5023

and

Jones Day

250 Vesey Street

New York, NY 10281

Attn: Ben Rosenblum

         Stacey Corr-Irvine

brosenblum@jonesday.com

scorrirvine@jonesday.com

(3) If to a Consenting Lender, or a transferee thereof, to the addresses set
forth below following the Consenting Lender’s signature (or as directed by any
transferee thereof), as the case may be.

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by electronic mail shall be effective upon oral, machine or
electronic mail (as applicable) confirmation of transmission.

 

  23.

No Solicitation

This Agreement is not and shall not be deemed to be a solicitation for votes in
favor of the Plan in the Chapter 11 Cases from the Consenting Lenders. In the
event the Plan Transactions are pursued, the acceptances of the Consenting
Lenders with respect to the Plan will not be solicited until such Consenting
Lenders have received the Solicitation Materials.

 

  24.

Independent Due Diligence; Adequate Information; Counsel Representation

Each Party acknowledges and confirms that (i) its decision to execute this
Agreement has been based upon its independent investigation of the operations,
businesses, financial and other conditions and prospects of the Company, (ii) it
has had an opportunity to receive adequate information from the Company and
(iii) it has been represented by counsel in connection with this

 

25



--------------------------------------------------------------------------------

Agreement and the transactions contemplated hereby, and therefore any rule of
law or any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel shall have no application and is expressly waived.

 

  25.

Other Support Agreements

During the Support Period, no Company Party shall enter into any other
restructuring support agreement related to a partial or total restructuring of
the Company unless such support agreement is consistent in all respects with the
Plan Term Sheet or Out-of-Court Restructuring Term Sheet and is acceptable to
the Requisite Consenting Lenders and the Requisite Consenting Bridge Lenders.

 

  26.

Other Agents

For the avoidance of doubt, nothing herein shall bind U.S. Bank National
Association in its capacity as agent under that certain Loan Agreement dated
April 8, 2016, as amended, by and between PR Woodland Limited Partnership, U.S.
Bank National Association, as administrative agent, and certain lenders.

[Remainder of Page Intentionally Left Blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

“COMPANY PARTIES” PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate
Investment Trust,   its general partner

  By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PREIT-RUBIN, INC.

By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

By:  

/s/ Andrew Ioannou

Name:

  Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions and
Treasurer

[Signatures Continue on Following Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR CHERRY HILL OFFICE GP, LLC By:   PREIT Associates, L.P., sole member BALA
CYNWYD ASSOCIATES, L.P. By:   PR Cherry Hill Office GP, LLC, general partner  

By:

  PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-M, LLC By:   PREIT
Associates, L.P., sole member PR MOORESTOWN LLC By:   PREIT Associates, L.P.,
sole member PR MOORESTOWN LIMITED PARTNERSHIP By:   PR Moorestown LLC, general
partner  

By:

  PREIT Associates, L.P., sole member MOORESTOWN MALL LLC By:   PR Moorestown
Limited Partnership, sole member  

By:

  PR Moorestown LLC, general partner     By:   PREIT Associates, L.P., sole
member PLYMOUTH GROUND ASSOCIATES LLC By:   PREIT Associates, L.P., sole member
PLYMOUTH GROUND ASSOCIATES LP By:   Plymouth Ground Associates LLC, general
partner  

By:

  PREIT Associates, L.P., sole member PR AEKI PLYMOUTH LLC By:   PREIT
Associates, L.P., sole member PR AEKI PLYMOUTH, L.P. By:   PR AEKI Plymouth LLC,
general partner  

By:

  PREIT Associates, L.P., sole member PR BVM, LLC By:   PREIT Associates, L.P.,
sole member PR CUMBERLAND OUTPARCEL LLC By:   PREIT Associates, L.P., sole
member PR VALLEY VIEW OP-DSG/CEC, LLC By:   PREIT Associates, L.P., sole member
PR MOORESTOWN ANCHOR-L&T, LLC By:   PREIT Associates, L.P., sole member By:  
Pennsylvania Real Estate Investment Trust, general partner

 

  By:  

/s/ Andrew Ioannou

             Name:   Andrew Ioannou   Title:   Executive Vice President,
Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR EXTON LLC

By:

 

PREIT Associates, L.P., sole member

PR EXTON LIMITED PARTNERSHIP

By:

 

PR Exton LLC, general partner

 

By:

 

PREIT Associates, L.P., sole member

PR EXTON OUTPARCEL GP, LLC

By:

 

PREIT Associates, L.P., sole member

PR EXTON OUTPARCEL HOLDINGS, LP

By:

 

PR Exton Outparcel GP, LLC, general partner

 

By:

 

PREIT Associates, L.P., sole member

PR EXTON OUTPARCEL LIMITED PARTNERSHIP

By:

 

PR Exton Outparcel GP, LLC, general partner

 

By:

 

PREIT Associates, L.P., sole member

XGP LLC

By:

 

PR Exton Limited Partnership, sole member

 

By:

 

PR Exton LLC, general partner

 

By:

 

PREIT Associates, L.P., sole member

PR EXTON SQUARE PROPERTY L.P.

By:

 

XGP LLC, general partner

 

By:

 

PR Exton Limited Partnership, sole member

   

By:

 

PR Exton LLC, general partner

     

By:

 

PREIT Associates, L.P., sole member

PR FIN DELAWARE, LLC

By:

 

PREIT Associates, L.P., sole member

PR FINANCING II LLC

By:

 

PREIT Associates, L.P., sole member

PR FINANCING I LLC

By:

 

PREIT Associates, L.P., member and

 

By:

 

PR Financing II LLC, member

   

By:

 

PREIT Associates, L.P., sole member

PR FINANCING LIMITED PARTNERSHIP,

By:

 

PR Financing I LLC, general partner

 

By:

 

PREIT Associates, L.P., member and

 

By:

 

PR Financing II, LLC, member

   

By:

 

PREIT Associates, L.P., sole member

By:

 

Pennsylvania Real Estate Investment Trust, general partner

 

  By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou              Title:   Executive Vice President,
Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR GAINESVILLE LLC By:   PREIT Associates, L.P., sole member PR GAINESVILLE
LIMITED PARTNERSHIP By:   PR Gainesville LLC, general partner   By:   PREIT
Associates, L.P., sole member PR GV LLC By:   PREIT Associates, L.P., sole
member PR GV LP By:   PR GV LLC, general partner   By:   PREIT Associates, L.P.,
sole member PR PRINCE GEORGE’S PLAZA LCC By:   PREIT Associates, L.P., sole
member PR HYATTSVILLE LLC By:   PR Prince George’s Plaza LLC, general partner  
By:   PREIT Associates, L.P., sole member PR JK LLC By:   PREIT Associates,
L.P., sole member PR JACKSONVILLE LLC By:   PREIT Associates, L.P. member and  
By:   PR JK LLC, member By: PREIT Associates, L.P., sole member PR JACKSONVILLE
LIMITED PARTNERSHIP By:   PR Jacksonville LLC, general partner   By:   PREIT
Associates, L.P., member and     By:   PR JK LLC, member       By:   PREIT
Associates, sole member PR MAGNOLIA LLC By:   PREIT Associates, L.P., sole
member PR VALLEY ANCHOR-S, LLC By:   PREIT Associates, L.P., sole member PR
WOODLAND ANCHOR-S, LLC By:   PREIT Services, LLC, manager   By:   PREIT
Associates, L.P., sole member By:   Pennsylvania Real Estate Investment Trust,
general partner

 

  By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou               Title:   Executive Vice President,
Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR PLYMOUTH ANCHOR-M, LLC By:   PREIT Associates, L.P., sole member PR PLYMOUTH
ANCHOR-M, L.P. By:   PR Plymouth Anchor-M, LLC, general partner   By:   PREIT
Associates, L.P., sole member PR PM PC ASSOCIATES LLC By:   PREIT Services, LLC,
non-member manager   By:   PREIT Associates, L.P., sole member PR PLYMOUTH
MEETING ASSOCIATES PC LP By:   PR PM PC Associates LLC, general partner   By:  
PREIT Services, LLC, non-member manager     By:   PREIT Associates, L.P., sole
member PR PLYMOUTH MEETING LLC By:   PREIT Associates, L.P., sole member PR
PLYMOUTH MEETING LIMITED PARTNERSHIP By:   PR Plymouth Meeting LLC, general
partner   By:   PREIT Associates, L.P., sole member PR PM PC ASSOCIATES LP By:  
PR PM PC Associates LLC, general partner   By:   PREIT Services, LLC, non-member
manager    

By:

  PREIT Associates, L.P., sole member By:   Pennsylvania Real Estate Investment
Trust, general partner

 

  By:  

/s/ Andrew Ioannou

              Name:   Andrew Ioannou   Title:   Executive Vice President,
Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR SPRINGFIELD TOWN CENTER LLC   By:   PREIT Associates, L.P., sole member PR
SWEDES SQUARE LLC   By:   PREIT Associates, L.P., sole member PR TP LLC   By:  
PREIT Associates, L.P., sole member PR TP LP   By:  

PR TP LLC, general partner

    By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M, LLC   By:  
PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley Anchor-M, LLC, general partner     By:   PREIT Associates, L.P.,
sole member PR VALLEY LLC   By:   PREIT Associates, L.P., sole member PR VALLEY
LIMITED PARTNERSHIP   By:   PR Valley LLC, its general partner     By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M, LLC   By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley View Anchor-M, LLC, its general partner     By:   PREIT Associates,
L.P., sole member By:   Pennsylvania Real Estate Investment Trust, general
partner

 

  By:  

/s/ Andrew Ioannou

              Name:   Andrew Ioannou   Title:   Executive Vice President,
Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR MONROE OLD TRAIL, LLC PR MONROE OLD TRAIL LIMITED PARTNERSHIP   By:   PR
Monroe Old Trail, LLC, general partner PR MONROE OLD TRAIL HOLDINGS, LLC PR
MONROE OLD TRAIL HOLDINGS, L.P.   By:   PR Monroe Old Trail Holdings, LLC,
general partner PR SUNRISE OUTPARCEL 2, LLC PR VALLEY SOLAR LLC



    

  By:   PREIT – RUBIN, Inc., sole member

 

  By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou              Title:   Executive Vice President, Finance
& Acquisitions and Treasurer PREIT – RUBIN, INC. PREIT – RUBIN OP, INC. By:  

/s/ Andrew Ioannou

Name:  

Andrew Ioannou

Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR CAPITAL CITY LIMITED PARTNERSHIP By:   PR Capital City LLC, general partner  
By:   PREIT Associates, L.P., its member     By:   PR CC II LLC, its member    
  By:   PREIT Associates, L.P.,         its sole member PR CC LIMITED
PARTNERSHIP By:   PR CC I LLC, general partner   By:   PREIT Associates, L.P.,
its member     By:   PR CC II LLC, its member       By:   PREIT Associates,
L.P.,         its sole member PR CAPITAL CITY LLC By:   PREIT Associates, L.P.,
its member By:   PR CC II LLC, its member     By:   PREIT Associates, L.P., its
sole member PR CC I LLC By:   PREIT Associates, L.P., its member   By:   PR CC
II LLC, its member     By:   PREIT Associates, L.P., its sole member PR CC II
LLC By:   PREIT Associates, L.P., its sole member By:   Pennsylvania Real Estate
Investment Trust, its general partner

 

  By:  

/s/ Andrew Ioannou

              Name:   Andrew Ioannou   Title:   Executive Vice President,
Finance & Acquisitions and Treasurer

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

“AGENT” WELLS FARGO BANK, NATIONAL ASSOCIATION, solely in its capacity as
Administrative Agent under the Credit Agreements, and Bridge Credit Agreement
By:  

/s/ Ryan Sansavera

Name:   Ryan Sansavera Title:   Senior Vice President

[Signatures Continue on Following Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER WELLS FARGO BANK, NATIONAL ASSOCIATION, By:  

/s/ Ryan Sansavera

Name:   Ryan Sansavera Title:   Senior Vice President Notice Address: Wells
Fargo Bank, National Association 10 South Wacker Drive, 32nd Floor Chicago, IL
60606 Attention: Brandon Barry Email: brandon.barry@wellsfargo.com With a copy
to: Wells Fargo Bank, National Association 600 South 4th Street, 9th Floor
Minneapolis, MN 55415 MAC N9300-091 Attention: Anthony J. Gangelhoff Email:
anthony.gangelhoff@wellsfargo.com

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER CITIZENS BANK, N.A. By:  

/s/ Adrienne Bain

Name:   Adrienne Bain Title:   Authorized Signer Notice Address: Attention:
Email:

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ Glenn L. Best                            

Name:   Glenn L. Best Title:   Vice President Notice Address: Attention: Email:

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER MUFG UNION BANK, N.A. By:  

/s/ Mark Menda                        

Name:   Mark Menda Title:   Director Notice Address: Attention: Email:

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER

JPMORGAN CHASE BANK, N.A., (“JPMC”) solely in respect of its Commercial Banking
Corporate Client Banking & Specialized Industries unit (“CCBSI”) and not any
other unit, group, division or affiliate of JPMC and solely in respect of
CCBSI’s PREIT Loan Claims and any Swap Claim holdings. For the avoidance of
doubt, and notwithstanding anything to the contrary contained in this Agreement,
this Agreement shall not apply to JPMC (other than with respect to Claims
arising from the PREIT Loan Claims and any Swap Claim held by CCBSI).

 

By:  

/s/ Dianne M. Stark

Name:   Dianne M. Stark Title:   Authorized Officer Notice Address: Attention:
Email:

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Shari L. Reams-Henofer

Name:   Shari L. Reams-Henofer Title:   Senior Vice President Notice Address:
Attention: Email:  

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER ASSOCIATED BANK, NATIONAL ASSOCIATION By:  

/s/ Adam Harding

Name:   Adam Harding Title:   Vice President Notice Address: Attention: Email:  

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER CITIBANK, N.A. By:  

/s/ Christopher J. Albano

Name:   Christopher J. Albano Title:   Authorized Signatory Notice Address:
Attention: Email:  

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Out-of-Court Restructuring Term Sheet

 

Exhibit A



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

RESTRUCTURING TERM SHEET

 

 

Reference is made to (i) that certain Seven-Year Term Loan Agreement, dated as
of January 8, 2014, by and among PREIT ASSOCIATES, L.P., a Delaware limited
partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania
business trust (collectively, the “Borrowers”), each of the financial
institutions a party thereto together with their assignees pursuant to
Section 11.6(b) therein (collectively, the “7-Year TL Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent for itself and the 7-Year TL
Lenders (in such capacity, and in its capacity as the Administrative Agent for
the Revolver/TL Lenders (defined below), “Administrative Agent”) (as amended
through the date hereof, the “7-Year Term Loan Agreement”); and (ii) that
certain Amended and Restated Credit Agreement, dated as of May 24, 2018, by and
among Borrowers, each of the financial institutions a party thereto together
with their assignees pursuant to Section 11.6(b) therein (collectively, the
“Revolver/TL Lenders”, and together with the 7-Year TL Lenders, collectively,
the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent for itself and the Revolver/TL Lenders (as in effect prior to the
amendments thereto, the “Original Revolver/TL Credit Agreement” and as amended
through the date hereof, the “Revolver/TL Credit Agreement”, and together with
the 7-Year Term Loan Agreement, each a “Credit Agreement” and collectively, the
“Credit Agreements”). Unless otherwise defined herein, each capitalized term
used herein shall have the meaning given to such term in the Revolver/TL Credit
Agreement.

Reference is also made to that certain Credit Agreement, dated as of August 11,
2020, among the Borrowers and certain of the Lenders (the “Bridge Credit
Agreement” and the credit facility issued thereunder, the “Bridge Credit
Facility”).

This non-binding indicative term sheet (the “Term Sheet”) sets forth the
principal terms of a proposed restructuring of the Credit Agreements and a
proposed new revolving credit facility. This Term Sheet is not intended to be
and should not be construed as an offer, commitment or agreement to enter into
an agreement to or to provide financing. Neither Wells Fargo Bank, National
Associate nor any of its affiliates shall have any obligation to commence or
thereafter continue any negotiations to enter into definitive agreement, and no
person or entity should rely on an eventual formation of any agreement.

THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE NEGOTIATION AND
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH AGREED DEFINITIVE DOCUMENTS.

 

 

Borrowers:    Pennsylvania Real Estate Investment Trust, PREIT Associates, L.P.
and PREIT-RUBIN, Inc. (collectively, the “Borrowers”). Guarantors:    Each owner
of a property listed on Exhibit A, and each other Subsidiary of Borrower, other
than Excluded Subsidiaries (collectively, the “Guarantors”). Lenders:    The
Lenders under the Credit Agreements. Agent:    Wells Fargo Bank, National
Association, as administrative agent. Target Closing Date:    September 30,
2020. Restructured Facilities:   

(i) A $[150] million first lien senior secured revolving credit facility (the
“Revolving Facility”), which shall include a $10 Million letter of credit
sub-facility. Subject to the terms of the Facilities documentation, the Borrower
may borrow, repay and re-borrow amounts under the Revolving Facility;

 

Page 1



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

  

(ii)  Subject to adjustment as set forth below, a $[600] million first lien
senior secured term loan facility (the “Senior Term Loan Facility” and, together
with the Revolving Facility, the “Senior Facility”). The Senior Term Loan
Facility, to the extent repaid, may not be re-borrowed; and

 

(iii)  Subject to adjustment as set forth below, a [$319] million second lien
secured term loan facility (the “Second Lien Term Loan Facility”; together with
the Senior Term Loan Facility and the Revolving Facility, the “Facilities”). The
Second Lien Term Loan Facility, to the extent repaid, may not be re-borrowed.

 

The aggregate principal amount of the Senior Term Loan Facility on the closing
date will be decreased such that the aggregate principal amount of the Senior
Facility (including undrawn commitments under the Revolving Facility) on the
closing date does not exceed the lesser of (a) 85% LTV, and (b) a Senior Debt
Yield (which, solely for the purposes of determining the aggregate principal
amount of the Senior Term Loan Facility on the closing date, shall include
undrawn commitments under the Revolving Facility) of 9.00%. Any principal amount
by which the Senior Term Loan Facility is decreased (or increased) will result
in a corresponding dollar for dollar increase (or decrease) of the Second Lien
Term Loan Facility. The foregoing adjustment to the amount of the Senior Term
Loan Facility shall be referred to as the “Senior Term Loan Facility
Adjustment Mechanism”.

Purpose   

The proceeds of the Senior Term Loan Facility and Second Lien Term Loan Facility
will be used to refinance indebtedness under the Credit Agreements.

 

The proceeds of the Revolving Facility will be used (i) to refinance
indebtedness under the Bridge Credit Agreement and (ii) for working capital,
general corporate purposes and other permitted uses consistent with the Approved
Annual Business Plan (defined below); provided, however, that:

 

(a)   No proceeds of the Revolving Facility will be available at any time that
the Borrowers or Guarantors have available Designated Collateral Proceeds
(defined below);

 

(b)   Other than to the limited extent noted below, no proceeds of the Revolving
Facility will be available to fund costs and expenses of non-Borrowing Base
properties including, without limitation, operating deficiencies, debt service
deficiencies or maintenance capex with respect to such properties; and

 

(c)   An amount equal to $20 Million of the Revolving Facility (the “Remargin
Subfacility”) shall only be available, subject to Requisite Lender approval, to
fund remargin payments in connection with the refinancing of non-Borrowing Base
Properties.

 

As used herein, “Approved Annual Business Plan” means an annual financial and
business plan prepared by the Borrowers for each

 

Page 2



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

   calendar year through the maturity of the Facilities delivered on the closing
date and subject to reasonable approval by Requisite Lenders. The annual
business plan may be updated by the Borrowers within 45 days after the end of
any fiscal quarter subject to the reasonable approval of such update by the
administrative agent, and in any event shall be updated on annual basis within
120 days after the end of each fiscal year. Interest Rate Spread:   

Senior Facility:

 

Second Lien Term Loan:

  

3.50% for LIBOR Loans and 2.50% for Base Rate Loans, with a LIBOR Floor of 0.50%

 

8.00% for LIBOR Loans and 7.00% for Base Rate Loans, with a LIBOR Floor of 0.50%

   The interest rate applicable to the Senior Term Loan Facility will be
increased (or decreased) as a result of the Senior Term Loan Facility Adjustment
Mechanism such that the total debt service on the Senior Term Loan Facility is
the same before and after giving effect to the Senior Term Loan Facility
Adjustment Mechanism. Interest Payments:   

Interest on the Senior Facility will be paid on the last day of each applicable
interest period (rolling 30-day interest periods).

 

Interest on the Second Lien Term Loan shall be paid in kind (“PIK Interest”) on
the last day of each applicable interest period (rolling 30-day interest
periods) but no longer than quarterly by adding the accrued and unpaid amount
thereof to the principal balance of the Second Lien Term Loan and then accruing
interest on such increased principal amount.

Unused Fee:

   The Unused Fee Rate shall equal 0.35% if average usage is less than 50% and
shall equal 0.25% if average usage is greater than or equal to 50%. Collateral:
  

The Facilities will be secured by, in each case subject to limitations and
exceptions TBD (i) the same collateral package as currently secures the Bridge
Loan Facility (which includes Liens on all personal property of the Borrowers
and the Guarantors, including deposit account control agreements, direct and
indirect equity interests in entities owning the real property listed on
Exhibit A hereto (collectively, the “Borrowing Base Properties”), and first-lien
mortgages on the Borrowing Base Properties), and (ii) an additional pledge of
direct and indirect ownership interests in each Borrower and all Subsidiaries
and Joint Ventures of Borrower, to the extent not already pledged, other than to
the extent such pledge is prohibited by secured property level debt documents or
the organizational documents of any Subsidiary or Joint Venture (collectively,
the “Collateral”).

 

The Senior Facility will be secured by a first lien on the Collateral, and the
Second Lien Term Loan Facility will be secured by a second lien on the
Collateral.

 

Page 3



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

   Additionally, Specified Derivatives Providers will be secured pari pasu with
the Senior Facility, subordinate in the payment waterfall to payment in full of
the obligations under the Senior Facility. Release of Collateral:   

Provided that no Default or Event of Default, or except with respect to the
Existing Sale Agreements (as hereinafter defined), an Event of Default, then
exists, the Borrowers and/or Guarantors will have the right to have the lien
released on portions of the real property Collateral upon the disposition
thereof to an unaffiliated third party on an arms’-length basis (or, solely in
the case of the Woodland Anchor Parcel described below, the refinancing thereof
with an unaffiliated third party lender on and arms’-length basis) of such real
property Collateral subject to the following release procedures and application
of the proceeds thereof as set forth below:

 

•   Existing Sale Agreements. Upon consummation of the sale of the Collateral
properties subject to and in compliance with sale agreements either (a) in
existence as of August 21, 2020 and listed on Exhibit B, or (b) entered into
after August 21, 2020 and prior the closing date and approved by Administrative
Agent (as such agreements under (a) and (b) may be amended from time to time,
other than to permit a price reduction thereunder in excess of 20% of the stated
purchase price as of August 21, 2020 under each such agreement or other price
reductions approved by Administrative Agent (as so amended, the “Existing Sale
Agreements”), the net proceeds thereof will be applied in repayment of the
Facilities consistent with the bullet points below, without being subject to a
minimum release price.

 

•   Income Producing Properties. Upon consummation of the sale of any Collateral
generating net operating income (each, an “Income Producing Property”),
including without limitation, any of the Borrowing Base Properties (other than
the Required Borrowing Base Properties which will not be permitted to be sold
without Super Majority Lender consent), 100% of the net proceeds thereof will be
applied in repayment of the Facilities. The sale of any Income Producing
Property will be subject to a minimum release price equal to the greater of (a)
120% of the allocated amount of the Senior Facility and (b)100% of the net sales
proceeds. Allocated amounts of the Senior Facility shall be set on or before the
closing date based upon appraised values of the Collateral properties.

 

“Required Borrowing Base Properties” shall mean (i) The Mall at Prince Georges,
(ii) Springfield Town Center, (iii) Jacksonville Mall, (iv) Magnolia Mall, and
(v) Capital City Mall.

 

As used herein, “Requisite Lenders” means (a) Lenders having more than 50.0% of
the aggregate amount of the revolving commitments and the outstanding term loans
of all Lenders, or (b) if the revolving commitments have been terminated or
reduced to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding loans and Letter of Credit Liabilities.

 

Page 4



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

 

As used herein, “Super Majority Lenders” means (a) Lenders having more than 66
and 2/3% of the aggregate amount of the revolving commitments and the
outstanding term loans of all Lenders, or (b) if the revolving commitments have
been terminated or reduced to zero, Lenders holding more than 66 and 2/3% of the
principal amount of the aggregate outstanding loans and Letter of Credit
Liabilities.

 

•   Non-Income Producing Properties. Upon consummation of the sale of any
Collateral not generating net operating income (each, an “Non-Income Producing
Property”), including without limitation, out-parcels and other unimproved land
constituting either all or a portion of a Borrowing Base Property, 70% of the
net proceeds thereof will be applied in repayment of the Facilities and the
remaining 30% of such net proceeds thereof to either (a) used to repay the
Revolving Facility or (b) be retained by the Borrowers and/or the Guarantors, as
applicable, in a blocked and pledged collateral account with Agent (such
amounts, “Designated Collateral Proceeds”), with any Designated Collateral
Proceeds to be re-advanced by Agent prior to any further advances under the
Revolving Facility and used by the Borrowers and/or Guarantors solely in
accordance with the Approved Annual Business Plan. There will be no minimum
release price for the sale of Non-Income Producing Properties so long as such
sale is to an unaffiliated third party on an arms’-length basis.

 

•   Woodland Anchor Parcel. In the case of the Woodland Anchor parcel only, such
parcel shall be released for no consideration in order to permit the encumbrance
of such parcel in connection with and to facilitate a non-recourse refinancing
of indebtedness secured by the Woodland Mall, but only so long as such
refinancing includes (a) an extension of the maturity thereof by not less than 2
years, (b) covenant waivers for at least 12 months, (c) release of repayment
recourse to any of the Borrowers or Guarantor, and (d) no required principal
remargin payment from sources other than cash flow of the Woodland Mall.

 

Any mandatory prepayments required pursuant to the foregoing shall be applied as
follows (the “Proceeds Waterfall”):

 

(a)   first, to repay the principal of the Senior Term Loan Facility to zero, at
which time any remaining unfunded commitment1 under the Revolving Facility will
be cancelled (any such cancelled amount, the “Unfunded Revolving Commitment”)
and the funded amounts under the Revolving Facility shall convert to
non-revolving term loans (the “Converted Loans”);

 

(b)   second; to repay the Converted Loans to zero;

 

1 

When determining “remaining unfunded commitment,” for these purposes, the
Remargin Subfacility shall only be included in the total commitment amount if
its utilization has previously (i.e, before the date of calculation of the
“Unfunded Revolving Commitment”) been approved by the Requisite Lenders, and any
outstanding letters of credit shall be deemed outstanding amounts for the
purposes of such calculation.

 

Page 5



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

  

(c)   third, to cash collateralize any issued and outstanding letters of credit;

 

(d)   fourth, at Borrower’s election, to fund a blocked and pledged reserve
account with Administrative Agent in an equal to the amount, if any, of the
Unfunded Revolving Commitment, with such reserve to be available, on a
non-revolving basis, for disbursement on the same basis as Designated Collateral
Proceeds;

 

(e)   fifth, to cash collateralize any swap exposure of Specified Derivatives
Providers;

 

(f)   sixth, to repay the principal amount of the Second Lien Term Loan
Facility.

 

TBD release provisions with respect to to-be-subdivided portions of the real
property Collateral and existing pad sites or out-parcels generating net
operating income.

 

At all times the Collateral value, determined as of the closing date based upon
the appraisals, shall exceed the amount of the Revolving Loan Commitment.

 

Non-real property Collateral may be released in accordance with the Facilities
documentation, subject to the Mandatory Prepayments provision below.

Commitment Fee:    0.50% paid at closing and 0.25% paid on the date of any
extension of the maturity, with such amounts payable to each Lender based upon
on the aggregate principal amount of each Lender’s total outstanding loans under
the Facilities and undrawn commitments under the Revolving Facility. Maturity:
   Two years, subject to extension as set forth below. Extension Option:    One
one-year extension at Borrowers’ option, subject to minimum liquidity of
$35,000,000 and a minimum Corporate Debt Yield of 8.0%. Amortization:   

Senior Term Loan:                       None.

 

Second Lien Term Loan:             None.

Mandatory Prepayments:   

Except with respect to proceeds of Collateral addressed in the “Release of
Collateral” section above, the Facilities will be subject to the following
mandatory prepayment provisions (subject to customary exceptions and other
exceptions to be agreed):

 

•   Asset Sales. Upon the sale, lease or other disposition of any property or
other assets by a Borrower or any Guarantor, 70% of the net proceeds thereof
will be applied to repay the Facilities.

 

•   Incurrence of Indebtedness. Upon the incurrence by a Borrower or any
Guarantor of any additional indebtedness (excluding extensions, renewals or
refinancings of existing property level indebtedness), 100% of the net proceeds
thereof will be applied to repay the Facilities.

 

Page 6



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

  

•   Issuance of Equity. Upon the receipt by a Borrower or any Guarantor of the
proceeds of any issuance of equity (including the issuance of any common or
preferred equity), 50% of the net proceeds thereof will be applied to repay the
Facilities.

 

•   Insurance Proceeds. Upon receipt by a Borrower or any Guarantor of any
casualty insurance proceeds, unless reinvested in or used for reconstruction of
property constituting Collateral on terms TBD, 100% of such proceeds will be
applied to repay the Facilities.

 

Any mandatory prepayments required pursuant to the foregoing shall be applied in
accordance with the Proceeds Waterfall set forth above. Additionally, to the
extent that any Subsidiary of a Borrower or Guarantor, or any unconsolidated
joint venture thereof (to the extent that a Borrower or Guarantor has the
ability to require a distribution from such joint venture of its portion of such
net cash proceeds) receives net cash proceeds from any of the forgoing capital
events, the portion of such net cash proceeds distributed to a Borrower or any
Guarantor), within three (3) Business Days of such Borrower’s, such Guarantor’s,
such Subsidiary’s or such joint venture’s receipt of such net cash proceeds,
shall similarly be applied towards principal repayment to the extent required
above and in accordance with the Proceeds Waterfall.

 

Any portion of any of the foregoing proceeds that are permitted to be retained
by the Borrowers or any Guarantor shall constitute “Designated Collateral
Proceeds” to be held and used as set forth above, or otherwise applied to repay
the Revolving Facility.

Conditions Precedent:   

•   Standard and customary for a real estate secured transaction, provided,
that, as of the date hereof, pre-closing third-party real property diligence is
contemplated to be limited to PZR or other zoning reports, appraisals, phase I
environmental assessments (with follow-on phase II assessments, if required) and
surveys for the Borrowing Base Properties.

 

•   Consent of all Lenders

 

•   Delivery of the Approved Annual Business Plan.

 

•   Satisfactory resolution of or amendment to the Fashion District loan.

Representations and Warranties/Covenants/Events of Default:   

Based substantially upon the Credit Agreements (as adjusted to reflect the terms
set forth herein), including:

 

•   compliance with the Financial Covenants set forth below;

 

•   restrictions on any additional indebtedness, investments, liens, affiliate
transactions or asset sales or acquisitions, subject in each case to carve-outs
for identified transactions and agreements in existence on the closing date to
be agreed and additional negotiated baskets, without the prior consent of the
Requisite Lenders.

 

Page 7



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

  

•   No restricted payments other than the minimum amount necessary to maintain
REIT status2, and Borrower shall be obligated to pay the maximum amount possible
in non-cash consideration.

 

•   Other than with respect to the fashion district asset (with respect to which
the following limits shall not apply):

 

•   No more than $75 Million (in the aggregate over the term of the Facilities)
of the Revolving Facility may be spent on maintenance capex, redevelopment costs
(including repositioning and retenanting costs for dark anchors and other tenant
spaces); and

 

•   Up to $25 Million (in the aggregate over the term of the Facilities) of such
$75 Million may be spent on maintenance capex, redevelopment costs (including
repositioning and retenanting costs for dark anchors and other tenant spaces),
operating deficiencies or debt service deficiencies to support non-Borrowing
Base Properties, in each case, plus the amount of any cash flow received from
non-Guarantors which own the applicable non-Borrowing Base properties; and

 

•   Up to $10 Million (in the aggregate over the term of the Facilities) of such
$25 Million sub-bucket may be used to refinance existing mortgages on
non-Borrowing Base Properties to the extent contemplated in the then current
Approved Annual Business Plan.

 

•   Other than in the case of the $10 Million sub sub-bucket set forth above, or
to the extent Requisite Lenders approve using all or a portion of the Remargin
Subfacility for such purpose, Borrower and Guarantors shall not be permitted to
make investments in non-Guarantors to refinance existing indebtedness, provided
that such non-Guarantor may use cash flow from the applicable non-Borrowing Base
property to fund remargin payments.

Financial Covenants:   

•   Minimum liquidity of $25,000,000, which liquidity amount shall not include
any portion of the Remargin Subfacility.

 

•   Anti-cash hoarding of $40,000,000.

 

•   Cash Trap at 8.50% Senior Debt Yield (based on NOI (excluding tenant
improvement costs and leasing commissions) of properties included in the
Collateral / Senior Facilities) (which, for the purposes of the financial
covenants, shall include only drawn commitments under the Revolving Facility and
outstanding amounts under the Senior Term Loan Facility), starting in year 2,
with an annualization ramp up (i.e., starting with 1 quarter annualized, then 2
quarters annualized, then 3 quarters annualized, and finally a trailing 12 month
test).

 

2 

Subject to discussions amongst tax professionals.

 

Page 8



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

  

•   Minimum Senior Debt Yield test 7.50% (based on NOI (excluding tenant
improvement costs and leasing commissions) of properties included in the
Collateral / Senior Facilities) starting in year 2 with an annualization ramp up
as set forth above.

 

•   Minimum Corporate Debt Yield of 7.25% (based on consolidated
NOI/consolidated total debt) starting in year 2 with an annualization ramp up as
set forth above.

Reporting:    Consistent with the Credit Agreements, with additional reporting
TBD. Fees and Expenses:    Payment of all reasonable out of pocket fees and
expenses of the Administrative Agent (including Jones Day and FTI fees and
expenses).

 

Page 9



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

Exhibit A – Borrowing Base Properties

 

1.

Plymouth Meeting Mall (excluding Plymouth Commons parcel) – Plymouth Meeting, PA

 

2.

Springfield Town Center – Springfield, VA

 

3.

Moorestown Mall – Moorestown, NJ

 

4.

Exton Square Mall – Exton, PA

 

5.

Capital City Mall – Camp Hill, PA

 

6.

Jacksonville Mall – Jacksonville, NC

 

7.

Magnolia Mall – Florence, SC

 

8.

Valley Mall – Hagerstown, MD

 

9.

One Cherry Hill Plaza – Cherry Hill, NJ

 

10.

Woodland Anchor – Prior Sears Parcel – Grand Rapids, MI

 

11.

Valleyview Outparcel – Lacrosse, WI

 

12.

Mall at Prince Georges - Hyattsville, MD

 

Page10



--------------------------------------------------------------------------------

Subject to FRE 408

Privileged and Confidential

Attorney Work Product

 

Exhibit B –Sale Agreements

[SUBJECT TO BORROWER REVIEW AND COMMENT]

 

1.

Purchase and Sale Agreement between PR Exton Square Property, L.P., as seller
and Hanover R.S. Limited Partnership, as buyer, dated January 27, 2020, as
amended

 

2.

Purchase and Sale Agreement between PR Plymouth Meeting Associates PC, L.P., PR
AEKI Plymouth, L.P., PR Plymouth Meeting Limited Partnership, as seller, and
Hanover R.S. Limited Partnership, as buyer, dated February 10, 2020, as amended

 

3.

Purchase and Sale Agreement between PR Springfield Town Center LLC, as seller
and Hanover R.S. Limited Partnership, as buyer, dated February 25, 2020, as
amended

 

4.

Real Estate Purchase and Sale Agreement between PR Prince George’s Plaza, LLC,
as seller and Avalonbay Communities, Inc., as buyer, dated February 25, 2020, as
amended

 

5.

Purchase and Sale Agreement between WG Park, L.P., as seller, and Bel Canto
Asset Growth Fund LLC, as buyer, dated February 25, 2020, as amended

 

6.

Purchase and Sale Agreement between PR Moorestown Anchor – M, LLC and PR
Moorestown Anchor – L&T, LLC, as seller, and Briad Development, LLC, as buyer,
dated September 6, 2019, as amended

 

7.

Real Estate Purchase and Sale Agreement between PR Woodland Limited Partnership,
a seller, and Development Link, LLC, as buyer, dated January 31, 2019, as
amended

 

8.

Purchase and Sale Agreement between PR Sunrise Outparcel 2 LLC, as seller, and
2020 Equities, LLC, as buyer, dated July 21, 2020, as amended

 

9.

Contract of the Purchase of Real Property between Moorestown Mall, LLC, as
seller, and NRP Properties LLC, a buyer, dated August 12, 2020.

 

Page 11



--------------------------------------------------------------------------------

LOGO [g46549sp070.jpg]

 

Commercial Real Estate Notices

 

Appraisal Notices

 

In connection with an application for credit that is to be secured by a first
lien on a “dwelling” (as defined in 12 CFR Section 1002.14(b)(2)), which is
defined as a residential structure that contains one to four family units
whether or not that structure is attached to real property, including but not
limited to an individual condominium, cooperative unit, mobile home or other
manufactured home, you as an applicant have a right under 12 CFR Section
1002.14(a), to receive a copy of all written appraisals or other written
valuations developed in connection with the application. The appraisal or
valuation must be provided to you promptly upon completion, or the earlier of
three business days prior to consummation of the transaction for closed-end
credit, or at account opening for open-end credit. You may waive these timing
requirements and agree to receive a copy of the appraisal or valuation at or
before consummation of an extension of credit, except where prohibited by law,
provided such waiver is obtained at least three business days prior to
consummation of an extension of credit. If you provide such a waiver and
consummation or an extension of credit does not occur, you must be provided a
copy of the appraisal or valuation no later than 30 calendar days after it is
determined that consummation will not occur or the extension of credit will not
be made. For credit requests secured by a first lien on a “dwelling”, Wells
Fargo may charge you a reasonable fee to reimburse the bank’s costs of
appraisals or valuations, but must timely deliver copies to you whether or not
the costs are paid. Wells Fargo may not charge for photocopy, postage, or other
costs incurred in providing a copy of an appraisal or other written valuation to
you, and the permitted reasonable fee for appraisal or valuation costs may not
include such copy and/or delivery costs.

 

In connection with an application for credit that is to be secured by
nonresidential real property in California, you have a right under California
Business and Professions Code Section 11423(c) to receive a copy of the written
appraisal used in connection with the application, upon satisfaction of the
following conditions precedent: (i) your submittal of a written request for such
copy to your Relationship Manager, at the address where the application was
submitted, not more than 90 days after: (a) delivery to you of notice of the
action taken on the application, including a notice of incompleteness; or (b)
your withdrawal of the application; and (ii) your payment of all appraisal fees
and other costs incurred in producing the appraisal and all actual copying
costs.

 

USA Patriot Act Customer Identification Program (CIP) Disclosure Notice:

 

To help the government fight the funding of terrorism and money laundering
activities, U. S. Federal law requires financial institutions to obtain, verify,
and record information that identifies all parties defined as a “customer” as
well as, in certain cases, individuals or entities who have control over or are
associated with an account. What this means for you: When you open an account or
add any additional service for an institution, we will ask for the entity’s
name, address, tax identification number, affiliations and ownership. We may ask
to see certified articles of incorporation or other identifying documents on the
entity. Additionally, we may request identifying information on the individuals
or entities that have control over or are associated with an account.

 

Equal Credit Opportunity Act – Notice (Regulation B)

 

The Federal Equal Credit Opportunity Act prohibits creditors from discriminating
against credit applicants on the basis of race, color, religion, national
origin, sex, marital status, age (provided the Applicant has the capacity to
enter into a binding contract); because all or part of the applicant’s income
derives from any public assistance program; or because the applicant has in good
faith exercised any right under the Consumer Credit Protection Act. The federal
agency, which administers compliance with this law concerning Wells Fargo Bank,
N.A. is the Consumer Financial Protection Bureau (CFPB), 1700 G Street NW.,
Washington, DC 20552. http://www.consumerfinance.gov.

 

Credits Secured by Real Property in Florida - Insurance

 

The following Statement of Anti-Coercion (Florida Regulations 69B-124.013) is
required under Rule 69B-124.002, F.A.C., of the rules and regulations
promulgated by the Chief Financial Officer relative to anti-coercion:

 

The Insurance Laws of this state provide that the lender may not require the
borrower to take insurance through any particular insurance agent or company to
protect the mortgaged property.

 

The borrower, subject to the rules adopted by the Chief Financial Officer, has
the right to have the insurance placed with an insurance agent or company of its
choice, provided the company meets the requirements of the lender. The lender
has the right to designate reasonable financial requirements as to the company
and the adequacy of the coverage.

 

I have read the foregoing statement or the Rules of the Chief Financial Officer
relative thereto, and understand my rights and privileges and those of the
lender relative to the placing of such insurance.

 

I have selected the                      Insurance Agency, or
                     Insurance Company to write the hazard insurance covering
property located at:

 

 

 

    

     

Name of Borrower


 

Name of Borrower

 

Date

For information regarding Wells Fargo’s privacy and security policies, please
visit https://www.wellsfargo.com/privacy-security

 

Page 12



--------------------------------------------------------------------------------

EXHIBIT B

Plan Term Sheet

 

Exhibit B



--------------------------------------------------------------------------------

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

SUMMARY OF PRINCIPAL TERMS FOR PLAN OF REORGANIZATION

October 7, 2020

 

This summary of principal terms, together with the exhibits and schedules
attached hereto, each as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof (this “Term
Sheet”), dated as of October 7, 2020, sets forth the principal terms of an
in-court financial restructuring (the “In-Court Restructuring”) of the existing
funded debt and other obligations of Pennsylvania Real Estate Investment Trust
and certain of its direct and indirect subsidiaries (the “Debtors,” or,
collectively, the “Company”) to be included in definitive documents, including a
prepackaged chapter 11 plan of reorganization for the Debtors (the “Plan”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) to be
filed in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). This Term Sheet is the “Plan Term Sheet” referenced as
Exhibit B in that certain Restructuring Support Agreement, dated as of October
7, 2020 (as the same may be amended, modified or supplemented, the
“Restructuring Support Agreement”), by and among the Company, the Agent and each
Consenting Lender party thereto. Capitalized terms used but not otherwise
defined in this Term Sheet shall have the meanings given to such terms in the
Restructuring Support Agreement, including in the Out-of-Court Restructuring
Term Sheet, annexed to the Restructuring Support Agreement as Exhibit A. This
Term Sheet supersedes any proposed summary of terms or conditions regarding the
subject matter hereof and dated prior to the date hereof.

THIS TERM SHEET (AND ITS TERMS) IS CONFIDENTIAL, FOR DISCUSSION PURPOSES ONLY
AND IS NON-BINDING. THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF ANY CHAPTER 11 PLAN PURSUANT TO
SECTION 1125 OF THE BANKRUPTCY CODE OR OTHERWISE. ANY SUCH OFFER OR SOLICITATION
WILL BE MADE ONLY IN COMPLIANCE WITH ALL APPLICABLE LAW, INCLUDING THE
PROVISIONS OF THE BANKRUPTCY CODE.

THIS TERM SHEET IS THE PRODUCT OF SETTLEMENT DISCUSSIONS AMONG THE PARTIES
THERETO AND, AS SUCH, IS PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE
AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE
OF CONFIDENTIAL SETTLEMENT DISCUSSIONS. NOTHING IN THIS TERM SHEET SHALL
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A
STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED HEREIN IS MADE WITHOUT
PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS, REMEDIES, CLAIMS AND DEFENSES
OF EACH PARTY.

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT (A) THIS TERM SHEET DOES NOT
INCLUDE A DESCRIPTION OF ALL OF THE TERMS, CONDITIONS AND OTHER PROVISIONS THAT
ARE TO BE CONTAINED IN THE DEFINITIVE DOCUMENTATION, WHICH REMAIN SUBJECT TO
DISCUSSION, NEGOTIATION AND EXECUTION AND (B) NO DISCUSSION OF THE TERMS SET
FORTH BELOW, NOR ANY EXCHANGE OF COMMENTS CONCERNING SUCH TERMS, BETWEEN OR
AMONG THE PARTIES SHALL CONSTITUTE A CONTRACT AMONG ANY OF THEM UNTIL DEFINITIVE
DOCUMENTATION IS SIGNED BY EACH PARTY AND THE CONDITIONS PRECEDENT SET FORTH
THEREIN ARE SATISFIED OR WAIVED.

FOR THE AVOIDANCE OF DOUBT, NOTHING HEREIN SHALL BIND U.S. BANK NATIONAL
ASSOCIATION IN ITS CAPACITY AS AGENT UNDER THAT CERTAIN LOAN AGREEMENT DATED
APRIL 8, 2016, AS AMENDED, BY AND BETWEEN PR WOODLAND LIMITED PARTNERSHIP, U.S.
BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, AND CERTAIN LENDERS.



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

OVERVIEW

 

Term

  

Description

Restructuring Summary   

The In-Court Restructuring will be implemented in accordance with the
Restructuring Support Agreement through prepackaged voluntary cases (the
“Chapter 11 Cases”) commenced under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court. Votes on the Plan will be solicited from the Holders of
(i) the Unsecured Credit Facility Claims, (ii) Specified Derivatives Claims and
(iii) Derivatives Claims.

 

As reorganized pursuant to the In-Court Restructuring, the Company shall be
referred to herein, collectively, as the “Reorganized Company” or “Reorganized
Debtors.”

Bankruptcy Court    The United States Bankruptcy Court for the District of
Delaware. Debtors    Pennsylvania Real Estate Investment Trust and certain of
its direct and indirect subsidiaries, including the borrowers, guarantors and
mortgagors, among others, under the Prepetition Credit Agreements and Bridge
Credit Agreement as well as in connection with certain Secured Property-Level
Debt. Funding of the Chapter 11 Cases    The Chapter 11 Cases will be financed
by either a debtor-in-possession facility (the “DIP Financing”) provided on
market terms, subject to approval by the Bankruptcy Court, or Cash on hand form
the proceeds of the Secured Bridge Facility. To the extent the DIP Financing is
extended, the DIP Financing shall refinance the Secured Bridge Facility in full
and be subject to an agreed-upon DIP budget. Debt to Be Restructured   

As of the date of this Term Sheet, the outstanding secured and unsecured
indebtedness of the Company that will be repaid, restructured or satisfied
pursuant to the In-Court Restructuring includes:

 

i.   All claims held by the lenders party to that certain Seven-Year Term Loan
Agreement, dated as of January 8, 2014, by and among PREIT, PREIT Associates and
PREIT-RUBIN, as Borrowers, each of the financial institutions from time to time
party thereto (collectively, the “7-Year TL Lenders”), and Wells Fargo Bank,
National Association, as Administrative Agent (the “Agent”) (as amended through
the date hereof, the “7-Year TL Agreement”) in the approximate aggregate amount
of $[        ] million, including claims for all principal amounts outstanding,
interest, fees, expenses, costs and other charges arising thereunder (the
“7-Year TL Facility Claims”);

 

ii.  All claims held by lenders party to that certain that certain Amended and
Restated Credit Agreement, dated as of May 24, 2018, by and among PREIT, PREIT
Associates and PREIT-RUBIN, as Borrowers, each of the financial institutions
from time to time party thereto (collectively, the “Revolver/TL Lenders” and
together with the 7-Year TL Lenders, the

 

2



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

  

“Lenders”) and the Agent (as amended through the date hereof, the “Revolver/TL
Credit Agreement, and together with the 7-Year TL Agreement, the “Prepetition
Credit Agreements”) in the approximate aggregate amount of $[        ] million,
including claims for all principal amounts outstanding, interest, fees,
expenses, costs and other charges arising thereunder (the “Revolver/TL Credit
Facility Claims” and together with the 7-Year TL Facility Claims, the “Unsecured
Credit Facility Claims”);

 

iii.   All claims held by the lenders party to that certain Credit Agreement,
dated as of August 11, 2020, among the Borrowers and certain of the Lenders (the
“Bridge Credit Agreement” and the credit facility issued thereunder, the
“Secured Bridge Facility”), in the approximate aggregate amount of $[        ]
million, derived from, based upon, or secured by the documents ancillary to the
Bridge Credit Agreement, including claims for all principal amounts outstanding,
interest, fees, expenses, costs and other charges arising thereunder or related
thereto (the “Secured Bridge Facility Claims”); and

 

iv.   All claims arising from the Derivatives and Specified Derivatives.

Effective Date    The date upon which all conditions to the effectiveness of the
Plan have been satisfied or waived in accordance with the terms thereof and the
Plan becomes effective. Reorganized Company Capital Structure   

The capital structure of the Reorganized Company upon the Effective Date will
consist of the following:

 

i.   Subject to and on the terms set forth in the Out-of-Court Restructuring
Term Sheet, a $[150] million first lien senior secured revolving credit facility
(the “Revolving Exit Facility”), which shall include a $10 million letter of
credit sub-facility, to be issued pursuant to the Revolving Facility Documents
upon exercise of the Revolving Exit Facility Option;

 

ii.  Subject to and on the terms set forth in the Out-of-Court Restructuring
Term Sheet, a $[600] million first lien senior secured term loan facility (the
“Senior Term Loan Facility” and together with the Revolving Exit Facility, the
“Senior Facilities”) to be issued pursuant to the Senior Term Loan Facility
Documents;

 

iii.   Subject to and on the terms set forth in the Out-of-Court Restructuring
Term Sheet, a [$319] million second lien secured term loan facility (the “Second
Lien Term Loan Facility” and together with the Senior Facilities, the “Secured
Facilities”) to be issued pursuant to the Second Lien Term Loan Facility
Documents;

 

iv.   Reinstated Secured Property-Level Debt;

 

3



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

  

v.  Assumed (or reinstated, as the case may be) general unsecured debt payable
in the ordinary course of business of the Reorganized Company;

 

vi.   Reinstated Specified Derivatives;

 

vii.  Reinstated Derivatives or, alternatively, incremental loans under the
Second Lien Term Loan Facility equal to the termination value of the Derivatives
not held by Consenting Lenders and that do not elect to reinstate their swap
transactions; and

 

viii.  Reissued Equity in the Reorganized PREIT.

Collateral for Postpetition Secured Facilities   

The Postpetition Secured Facilities will be secured by, in each case subject to
certain limitations and exceptions to be agreed upon by and among the Parties,
(i) the same collateral package as currently secures the Secured Bridge Facility
(which includes liens on all personal property of the Borrowers and the
Guarantors, including deposit account control agreements, direct and indirect
equity interests in the Borrowing Base Properties, and first-lien mortgages on
the Borrowing Base Properties, and (ii) an additional pledge of direct and
indirect ownership interests in each Borrower and all Subsidiaries and Joint
Ventures of Borrower, to the extent not already pledged, other than to the
extent such pledge is prohibited by secured property level debt documents or the
organizational documents of any of the Debtors or their subsidiary or joint
venture, as the case may be (collectively, the “Collateral”).

 

The Senior Facilities will be secured by a first lien on the Collateral, and the
Second Lien Term Loan Facility will be secured by a second lien on the
Collateral.

 

Additionally, the obligations under (i) the Derivatives who elected the
Derivatives Option and (i) the Specified Derivatives providers will be secured
pari pasu with the Senior Facilities, subordinated in the payment waterfall to
payment in full of the obligations under the Senior Facilities.

Revolving Exit Facility Option    Each Lender under the Prepetition Credit
Agreements shall be granted the option to commit itself for all, but not less
than all, of its full pro rata share (based on its holdings of loans under the
Prepetition Credit Agreements) of the Revolving Exit Facility (the “Revolving
Exit Facility Option”). Derivatives Option    All claims arising from the
Derivatives that are not held by the Consenting Lenders) will be given the
option to (i) reinstate such Derivatives and be secured pari passu with the
Senior Facilities or (ii) terminate the transactions relating to such
Derivatives and receive in satisfaction of such Derivatives Claims notes under
the Second Lien Term Loan Facility in a principal amount equal to the
termination value of such Derivatives. All Specified Derivatives that are held
by Consenting Lenders will be reinstated and be secured pari passu with the
Senior Facilities.

 

4



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

Exit Commitment Fee:    0.50% to paid in Cash on the Effective Date based upon
the aggregate principal amount of all Lenders’ total outstanding loans under the
Postpetition Secured Facilities and undrawn commitments under the Exit Revolving
Facility, with such amounts payable to each Lender that exercises the Revolving
Exit Facility Option pro rata based on its share of the Revolving Exit Facility.
Extension Fee:    0.25% paid in Cash on the date of any extension of the
maturity, with such amounts payable to each Lender based on the aggregate
principal amount of each Lender’s total outstanding loans under the Postpetition
Secured Facilities and undrawn commitments under the Exit Revolving Facility.

TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

 

Term

  

Description

Administrative Claims    Except to the extent that a Holder of an Allowed
Administrative Expense Claim agrees to a less favorable treatment, each Holder
of an Allowed Administrative Claim against any of the Debtors shall be paid in
full in Cash by the Reorganized Company on the later of (i) five (5) business
days after the Effective Date and (ii) five (5) business days after such claim
is Allowed, provided that Administrative Claims incurred by any Debtor in the
ordinary course of such Debtor’s business will be paid in the ordinary course of
business by such applicable Debtor, consistent with past practice and in
accordance with such applicable terms and conditions relating thereto.
Professional Fee Claims    Each Holder of an Allowed professional fee claim
against any of the Debtors shall be paid in full in Cash by the Reorganized
Company on the later of the Effective Date or the date upon which such claim is
approved by the Bankruptcy Court. DIP Claims    To the extent the DIP Financing
was extended to the Debtors, on the Effective Date, all amounts outstanding
under the DIP Financing shall (i) be paid in full or (ii) receive such other
treatment agreed upon between the Company and the DIP Lenders, which may include
assumption by Reorganized Company as part of the Revolving Exit Facility.
Priority Tax Claims    Except to the extent that a Holder of an Allowed Priority
Tax Claim agrees to a less favorable treatment, each Holder of an Allowed
Priority Tax Claim, shall be paid in full in Cash on the later of (i) five (5)
business days after the Effective Date, (ii) five (5) business days after the
date such Allowed Priority Tax Claim becomes Allowed, and (iii) the date such
Allowed Priority Tax Claim is payable under applicable non-bankruptcy law.

 

5



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

Other Priority Claims    Except to the extent that a Holder of an Allowed Other
Priority Tax Claim agrees to a less favorable treatment, each Holder of an
Allowed Other Priority Claim, including all employee priority claims, against
any of the Debtors shall be paid in full in Cash by the Reorganized Company on
the later of (i) five (5) business days after the Effective Date and (ii) five
(5) business days after the date such claim is Allowed. Derivatives Claims   

Except to the extent that a Holder of an Allowed Derivatives Claim agrees to a
less favorable treatment, on the Effective Date, in full and final satisfaction
of such Allowed Derivatives Claim, each Holder (that is not a Consenting Lender)
shall elect to either (a) reinstate such Holder’s swap agreement, with such
reinstated swap agreement being secured pari passu with the Senior Facilities,
or (b) receive the principal amount of loans under the Second Lien Term Loan in
an amount equal to the amount of its Allowed Specified Derivatives Claim.

 

Impaired; entitled to vote on the Plan

 

Estimated total: $[        ] million

Specified Derivatives Claims   

Except to the extent that a Holder of an Allowed Specified Derivatives Claim
agrees to a less favorable treatment, on the Effective Date, each Holder of an
Allowed Specified Derivatives Claim (that is a Consenting Lender) shall have
such Holder’s swap agreement reinstated and secured pari passu with the Senior
Facilities.

 

Impaired; entitled to vote on the Plan

 

Estimated total: $[        ] million

Secured Property-Level Debt Claims   

To the extent that a Debtor in the Chapter 11 Cases is a borrower of Secured
Property-Level Debt, except to the extent that a Holder of an Allowed Secured
Property-Level Debt Claim agrees to a less favorable treatment, such Holder’s
Secured Property-Level Debt shall be reinstated to the position, so as to render
it unimpaired under the Plan, as of immediately prior to the Petition Date.

 

Unimpaired; conclusively deemed to accept the Plan

 

Estimated total: $[        ] million

Unsecured Credit Facility Claims   

On the Effective Date, except to the extent that a Holder of an Allowed
Unsecured Credit Facility Claim agrees to a less favorable treatment, in full
and final satisfaction of its Allowed Unsecured Credit Facility Claim:

 

(i) each Holder of an Allowed Unsecured Credit Facility Claim that exercises the
Exit Facility Option shall receive:

 

    first, on a dollar-for-dollar basis on account of such Holder’s Allowed
Unsecured Credit Facility Claim its pro rata share

 

6



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

  

(calculated based on such Holder’s commitment of loans under the Revolving Exit
Facility) of the principal amount of loans under the Senior Term Loan Facility;
and

 

    second, on a dollar-for-dollar basis on account of such Holder’s remaining
Allowed Unsecured Credit Facility Claim (if any), the principal amount of loans
under the Second Lien Term Loan Facility in a principal amount equal to such
Holder’s remaining Allowed Unsecured Credit Facility Claim.

 

(ii)  each Holder of an Allowed Unsecured Credit Facility Claim that does not
exercise the Revolving Exit Facility Option shall receive on a dollar-for-dollar
basis on account of such Holder’s Allowed Unsecured Credit Facility Claim, the
principal amount of loans under the Second Lien Term Loan Facility in a
principal amount equal to such Holder’s Allowed Unsecured Credit Facility Claim.

 

On the Effective Date, (i) the Prepetition Credit Agreements shall be cancelled
and (ii) each Holder of an Allowed Unsecured Credit Facility Claims shall become
bound by the Senior Term Loan Facility Documents and/or Second Lien Term Loan
Facility Documents (as applicable per the above terms).

 

Impaired; entitled to vote on the Plan

 

The Unsecured Credit Facility Claims shall be Allowed in the amount of
$[        ].

General Unsecured Claims   

Except to the extent that a Holder of an Allowed General Unsecured Claim agrees
to a less favorable treatment, each Holder of an Allowed General Unsecured Claim
shall receive, in full and final satisfaction of such Claim payment in full in
Cash on (A) the Effective Date or (B) the date due in the ordinary course of
business in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed General Unsecured Claim.

 

Unimpaired; conclusively deemed to accept the Plan

 

Estimated total: $[        ] million

Intercompany Claims   

All Intercompany Claims shall be reinstated, so as to render them unimpaired
under the Plan.

 

Unimpaired; conclusively deemed to accept the Plan

Intercompany Interests   

All Intercompany Interests shall be reinstated, so as to render them unimpaired
under the Plan.

 

Unimpaired; conclusively deemed to accept the Plan

 

7



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

Existing Equity Interests   

On the Effective Date, because all classes senior to the class of the Existing
Equity Interests are satisfied in full or assumed or reinstated by the
Reorganized Company, or such classes vote to accept the Plan, the Holders of the
Allowed Existing Equity Interests will be entitled to receive 100% of the equity
in the Reorganized Company on a share-per-share basis.

 

Unimpaired; conclusively deemed to accept the Plan

OTHER GENERAL PROVISIONS

 

Term

  

Description

Releases/Indemnification and Exculpation:   

To the fullest extent permitted by applicable law of the Third Circuit, the Plan
shall provide for comprehensive mutual release and exculpation provisions from
and for the benefit of the Company Parties, their subsidiaries, the Consenting
Lenders, the Agent and each of their respective affiliates, predecessors,
successors, assigns, current officers and directors, trustees, principals,
equity holders, members, partners, managers, employees (and former officers,
directors, agents, and/or employees to the extent such persons served in such
roles on or after the Petition Date), agents, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals, and such Persons’ respective heirs, executors, estates, and
nominees (collectively, the “Released Parties” and each, a “Released Party”), in
each case in their capacity as such.

 

On the Effective Date, other than as expressly provided in the Plan or the
Confirmation Order, (i) the rights afforded in the Plan and the treatment of all
claims and equity interests therein shall be in exchange for and in complete
satisfaction, discharge and release of all claims, liens, and equity interests
of any nature whatsoever, including any interest accrued on such claims from and
after the Petition Date, any of the Debtors’ respective assets, property or
estates; (ii) subject to the fullest extent allowed by applicable law, the Plan
shall bind all persons or entities that hold claims and equity interests
notwithstanding whether any such holders failed to vote to accept or reject the
Plan or voted to reject the Plan; (iii) all claims against and equity interests
in the Debtors shall be satisfied, discharged and released in full, and the
Debtors’ liability with respect thereto shall be extinguished completely; and
(iv) all entities shall be precluded from asserting against the Debtors, each of
their successors and assigns, and each of their respective assets, properties
and estates, any other claims or equity interests based upon any documents,
instruments or any act or omission, transaction or other activity of any kind or
nature that occurred prior to the Effective Date. Without limiting the
generality of the foregoing, to the fullest extent possible under

 

8



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

  

applicable law, the Confirmation Order shall expressly release each of the
Debtors and all of their respective affiliates, and all of their respective
officers, directors, shareholders, partners, members, agents and employees from
any and all claims or causes of action arising out of, or relating to, any
purchase and sale agreement related to any assets previously owned by the
Debtors (including, without limitation, any claims relating to alleged errors
and/or omissions in the offering materials used to market and sell the assets
and any claims related to alleged non-registration or other alleged
non-compliance with applicable laws), without regard to whether such claims or
causes of action were asserted as of the Petition Date, and notwithstanding
whether the holders of such claims or causes of action voted to reject the Plan,
provided, however, that any third party releases shall be subject to standard
“opt-out” procedures.

 

Notwithstanding anything contained herein to the contrary, the foregoing release
does not release (i) any obligations of any party under the Plan or any
document, instrument or agreement executed to implement the Plan, (ii) any
claims related to any act or omission that is determined in a Final Order to
have constituted willful misconduct, gross negligence or actual fraud, (iii) the
rights of any current employee of the Debtors under any employment agreement or
plan, (iv) the rights of the Debtors with respect to any confidentiality
provisions or covenants restricting competition in favor of the Debtors under
any employment agreement with a current or former employee of the Debtors, or
(v) the rights of Holders of Allowed Claims or Interests to receive
distributions under the Plan.

 

The following exculpation provision shall appear in the Plan:

 

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and
exculpated from any Cause of Action for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the
Restructuring Support Agreement and related prepetition transactions, the
Disclosure Statement, the Plan, the plan supplement, or any transaction related
to the In-Court Restructuring, any contract, instrument, release or other
agreement or document created or entered into before or during the Chapter 11
Cases, including but not limited to the Postpetition Secured Facilities, any
preference, fraudulent transfer, or other avoidance claim arising pursuant to
chapter 5 of the Bankruptcy Code or other applicable law, the filing of the
Chapter 11 Cases, the pursuit of confirmation, the pursuit of consummation, the
administration and implementation of the Plan, including the issuance of
securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement, except for claims related to any act or omission
that is determined in a Final Order to have constituted actual fraud, gross
negligence or willful misconduct, but in all respects such Exculpated Parties
shall be entitled to reasonably rely upon the advice of counsel with respect to
their duties and responsibilities pursuant to the Plan.

 

9



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

   The Plan shall include customary discharge and injunction provisions. Timing
and Milestones   

The Debtors shall endeavor to satisfy each of the deadlines set forth below (the
“Milestones”):

 

•   The Company shall commence Solicitation no later than October 8, 2020;

 

•   The Company Parties shall commence the Chapter 11 Cases ten (10) calendar
days after the commencement of Solicitation (the “Petition Date”);

 

•   The Debtors shall file with the Bankruptcy Court the Plan, the Disclosure
Statement and a motion seeking approval of the Disclosure Statement and
confirmation of the Plan on the Petition Date;

 

•   The interim Financing Orders shall be entered within three (3) business days
following the Petition Date;

 

•   The final Financing Orders shall be entered within twenty-eight (28)
calendar days following the Petition Date unless the Bankruptcy Court has
previously entered the Confirmation Order;

 

•   The Bankruptcy Court shall enter the Confirmation Order no later than thirty
(30) days following the Petition Date; and

 

•   The Effective Date of the Plan shall occur no later than thirty-five (35)
days following the Petition Date.

Chapter 5 Causes of Action    All actions under chapter 5 under the Bankruptcy
Code shall be released by the Debtors and shall not vest in the Reorganized
Company. Conditions to the Effective Date   

The following conditions shall be satisfied or waived by the Debtors, the
Requisite Consenting Lenders and the Requisite Consenting Bridge Lenders prior
to the Effective Date:

 

i.   The Restructuring Support Agreement shall have been executed and shall
continue to be in full force and effect through the Effective Date;

 

ii.  Each of the In-Court Definitive Documents shall be in form and substance
consistent with the Restructuring Support Agreement and acceptable to the
Debtors, the Requisite Consenting Lenders and the Requisite Consenting Bridge
Lenders (as applicable), as set forth in the Restructuring Support Agreement;

 

iii.   The Confirmation Order shall have been entered in form and substance
consistent with the Restructuring Support Agreement and this Term Sheet and
acceptable to the Debtors, the Requisite Consenting Lenders and the Requisite
Consenting Bridge Lenders (as applicable), as set forth in the Restructuring
Support Agreement;

 

10



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Term

  

Description

  

iv.   There shall be no stay, injunction or appeal in effect with respect to the
Confirmation Order, which such Confirmation Order shall contain approval of the
releases provided for herein;

 

v.  Receipt of all necessary and legally required government approvals,
clearances and consents, if any, under applicable non-bankruptcy law;

 

vi.   Receipt of all material third-party consents and approvals, if any;

 

vii.  All statutory fees and obligations then due and payable to the Office of
the U.S. Trustee shall have been paid and satisfied;

 

viii.  To the extent invoiced at least one (1) business days before the
Effective Date, all amounts on account of invoiced and unpaid fees and expenses
of professionals retained in the Chapter 11 Cases are paid in full;

 

ix.   The Postpetition Secured Facilities and any related documents shall have
been executed, delivered and be in full force and effect (with all conditions
precedent thereto having been satisfied or waived (other than the occurrence of
the Effective Date or certification by the Debtors that the Effective Date has
occurred));

 

x.  The Equity Interest contemplated to be issued, reissued and reinstated, as
the case may be, pursuant to the Plan shall have been so issued;

 

xi.   The Revolving Exit Facility, including all documentation related thereto,
shall be in form and substance satisfactory to the Consenting Lenders required
under the Restructuring Support Agreement, and shall have been consummated;

 

xii.  Standard and customary for a real estate secured transaction, provided,
that, as of the date hereof, pre-closing third-party real property diligence is
contemplated to be limited to PZR or other zoning reports, appraisals, phase I
environmental assessments (with follow-on phase II assessments, if required) and
surveys for the Borrowing Base Properties;

 

xiii.  Satisfactory resolution of or amendment to the Fashion District Facility;
and

 

xiv.  Delivery of the Approved Annual Business Plan.

 

11



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

OTHER TERMS RELATED TO THE OPERATIONS AND GOVERNANCE

 

Term

  

Description

Governance    It is contemplated that the Reorganized Company’s governance shall
remain substantially unchanged after the Petition Date. Constituent Documents   
The documentation evidencing the corporate governance for each Reorganized
Company, including trust agreements, indentures, charters, bylaws, limited
liability company agreements, shareholder agreements, and/or other
organizational documents of each Debtor shall be amended to the extended
necessary to effectuate the terms of the In-Court Restructuring, consistent with
the terms of the Restructuring Support Agreement, this Term Sheet and the Plan
(the “Amended Organizational Documents”). The Amended Organizational Documents
will become effective as of the Effective Date. Business Operations    It is
contemplated that the business operations of the Reorganized Company shall be
substantially unchanged after the Effective Date. Vesting of Assets    On the
Effective Date, pursuant to section 1141(b)-(c) of the Bankruptcy Code, all
operating assets of the Company will vest in the Reorganized Company free and
clear of all liens, Claims, and encumbrances, except as otherwise provided by
the Plan. Assumption of Executory Contracts and Unexpired Leases    As of and
subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which
any of the Debtors are parties shall be deemed assumed, unless such contract or
lease previously expired or terminated pursuant to its own terms or by agreement
of the parties thereto. Employees; Employee Compensation and Benefits Programs
  

Unless otherwise determined by the Reorganized Company, all current employees of
the Debtors will be employed by the Reorganized Company upon the Effective Date.

 

All employment agreements and severance policies, and all employment,
compensation and benefit plans, policies, and programs of the Company applicable
to any of its employees and retirees, including, without limitation, all
workers’ compensation programs, savings plans, retirement plans, deferred
compensation plans, SERP plans, healthcare plans, disability plans, severance
benefit plans, incentive plans, life and accidental death and dismemberment
insurance plans, shall be assumed by or transferred to the Reorganized Company,
as applicable, as of the Effective Date.

Tax Structure    As reasonably determined by the Company Parties, upon emergence
from the Chapter 11 Cases, the Reorganized Company shall be structured as a real
estate investment trust and the In-Court Restructuring shall, subject to the
terms and conditions of the Restructuring Support Agreement, be structured to
achieve a tax-efficient structure, in a manner reasonably acceptable to the
Company Parties.

 

12



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

D&O Liability Insurance Policies, Tail Policies and Indemnifications    The
obligations of each of the Company Parties pursuant to its certificate of
incorporation, bylaws, trust indentures or other agreements to indemnify the
current officers, directors, agents, and/or employees (and former officers,
directors, agents, and/or employees to the extent such persons served in such
roles on or after the Petition Date) with respect to all present and future
actions, suits, and proceedings against the Company Parties, or such directors,
officers, agents, and/or employees, based upon any act or omission relating to
the Company Parties (collectively, the “Company Indemnity Obligations”), will
not be released, waived discharged or impaired by the consummation of the
In-Court Restructuring and, instead, will be assumed and shall become
obligations of the Reorganized Company; provided, that the Reorganized Company
shall not indemnify officers, directors, members or managers, as applicable, of
the Company Parties for any claims or causes of action arising out of or
relating to any act or omission that is a criminal act or constitutes
intentional fraud, gross negligence, or willful misconduct as determined by
final order of a court of competent jurisdiction.

TERMS RELATED TO THE SEC REGISTRATION

 

Term

  

Description

Exemption from SEC Registration    The issuance of all securities in connection
with the Plan will be exempt from registration with the U.S. Securities and
Exchange Commission (the “SEC”) under section 1145 of the Bankruptcy Code. SEC
Reporting and Stock Exchange Listing    Upon emergence from the Chapter 11
Cases, the Reissued Equity shall be listed or relisted, as the case may be, on
the New York Stock Exchange (“NYSE”) or National Association of Securities
Dealers Automated Quotations (“NASDAQ”), either by retaining or succeeding to
the Company’s existing listing or otherwise, so long as the Company is able to
satisfy the initial listing requirements, or such alternative exchange as the
Company Parties reasonably determine if the Company is not able to satisfy the
initial listing requirements of the NYSE or NASDAQ. Registration Rights    To
the extent applicable, shall be determined in accordance with the applicable law
and regulations and new governance documents.

 

13



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

ADDITIONAL DEFINITIONS

 

Term

  

Description

Administrative Expense Claim    Means any right to payment constituting a cost
or expense of administration incurred during the Chapter 11 Cases of a kind
specified under section 503(b) of the Bankruptcy Code and entitled to priority
under sections 507(a)(2), 507(b) or 1114(e)(2) of the Bankruptcy Code,
including, without limitation, (a) the actual and necessary costs and expenses
incurred after the Petition Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtors other than (a) the
Professional Fee Claims and (b) the DIP Claims. Allowed    With reference to any
Claim or Interest, (i) any Claim or Interest arising on or before the Effective
Date (a) as to which no objection to allowance has been interposed within the
time period set forth in the Plan or (b) as to which any objection has been
determined by a Final Order of the Bankruptcy Court to the extent such objection
is determined in favor of the respective holder, (ii) any Claim or Interest as
to which the liability of the Debtors and the amount thereof are determined by a
Final Order of a court of competent jurisdiction other than the Bankruptcy
Court, or (iii) any Claim or Interest expressly allowed under the Plan;
provided, however, that notwithstanding the foregoing, the Reorganized Company
will retain all claims and defenses with respect to Allowed Claims that are
reinstated or otherwise unimpaired pursuant to the Plan. Cash    Legal tender of
the United States of America. Causes of Action    Any action, claim,
cross-claim, third-party claim, cause of action, controversy, dispute, demand,
right, lien, indemnity, contribution, guaranty, suit, obligation, liability,
loss, debt, fee or expense, damage, interest, judgment, cost, account, defense,
remedy, offset, power, privilege, proceeding, license, and franchise of any kind
or character whatsoever, known, unknown, foreseen or unforeseen, existing or
hereafter arising, contingent or non-contingent, matured or unmatured, suspected
or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively (including any alter ego
theories), whether arising before, on, or after the Petition Date, in contract
or in tort, in law or in equity or pursuant to any other theory of law
(including under any state or federal securities laws). For the avoidance of
doubt, Cause of Action also includes (i) any right of setoff, counterclaim, or
recoupment and any claim for breach of contract or for breach of duties imposed
by law or in equity, (ii) the right to object to Claims or Interests, (iii) any
claim pursuant to section 362 or chapter 5 of the Bankruptcy Code, (iv) any
claim or defense including fraud, mistake, duress, and usury and any other
defenses set forth in section 558 of the Bankruptcy Code, and (v) any state law
fraudulent transfer claim. Derivatives    Those certain swap agreements entered
into by and between a swap participant who is not a Consenting Lender, on the
one hand, and the Debtors, on the other hand.

 

14



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Entity    An “entity” as defined in section 101(15) of the Bankruptcy Code.
Estate(s)    Individually or collectively, the estate or estates of the Debtors
created under section 541 of the Bankruptcy Code. Exculpated Parties   
Collectively, (i) the Debtors, (ii) the Reorganized Company, (iii) the
Consenting Lenders, (iv) to the extent approved by the Bankruptcy Court, (A) the
Agent under the Credit Facilities, (B) the Agent under the Secured Bridge
Facility, (C) the Agent under the DIP Financing, (D) the lenders under the DIP
Financing, and (v) with respect to each of the foregoing in clauses (i) through
(iv), their respective predecessors, successors, assigns, subsidiaries,
affiliates, current and former officers and directors, trustee, principals,
equity holders, members, partners, managers, employees, agents, advisory board
members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other
professionals, and such Person’s respective heirs, executors, estates, and
nominees, in each case in their capacity as such. Existing Equity Interests   
Any Interest in PREIT held immediately prior to the Petition Date. Fashion
District Facility    That certain prepetition senior term loan facility in the
aggregate principal amount of $350 million extended to PM Gallery LP as the
borrower on the terms of and pursuant to the Term Loan Agreement, dated as of
January 22, 2018 (as subsequently amended and modified). Final Order    An order
or judgment of a court of competent jurisdiction that has been entered on the
docket maintained by the clerk of such court, which has not been reversed,
vacated or stayed and as to which (i) the time to appeal, petition for
certiorari, or move for a new trial, reargument, or rehearing has expired and as
to which no appeal, petition for certiorari or other proceedings for a new
trial, reargument or rehearing shall then be pending, or (ii) if an appeal, writ
of certiorari, new trial, reargument or rehearing thereof has been sought, such
order or judgment shall have been affirmed by the highest court to which such
order was appealed, or certiorari shall have been denied, or a new trial,
reargument or rehearing shall have been denied or resulted in no modification.
General Unsecured Claim    Any Claim against the Company that is not an
Unsecured Credit Facility Claim, an Intercompany Claim or a Claim that is
secured, subordinated or entitled to priority under the Bankruptcy Code. Holder
   Any Entity that is the legal and/or beneficial owner of a Claim as of the
applicable date of determination. Intercompany Claim    Any Claim against any of
the Company’s entities held by another of the Company’s entities. Intercompany
Interest    An Interest in any of the Company’s direct or indirect subsidiaries
held by another of the Company’s entities or an Interest in the Company held by
an affiliate of the Company, other than the Existing Equity Interest.

 

15



--------------------------------------------------------------------------------

Confidential Settlement Discussions - Subject to FRE 408

 

Other Priority Claim    Means any Claim other than an Administrative Expense
Claim or a Priority Tax Claim, entitled to priority in payment as specified in
section 507(a) of the Bankruptcy Code. Other Secured Claim    Means a secured
Claim, other than (i) an Administrative Expense Claim, (ii) a DIP Claim, to the
extent the DIP Facility is provided, (iii) a Priority Tax Claim, (iv) a Secured
Bridge Facility Claim, (v) a Specified Derivatives Claim, (vi) a Derivatives
Claim and (vii) a Secured Property-Level Debt Claim. Priority Tax Claim    Means
any secured or unsecured Claim of a governmental unit of the kind entitled to
priority in payment as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code. Reissued Equity    That certain number of shares (common and
preferred) in the capital of PREIT, as the Reorganized Debtor, authorized
pursuant to the Plan that shall be initially issued and outstanding or
reinstated pursuant to the Plan as of the Effective Date, in accordance with the
applicable law. Secured Property- Level Debt    Certain project-level secured
indebtedness of the Debtors, as memorialized in applicable loan agreements,
guarantees, mortgages, deeds of trust, assignments of rents, liens or other
security and related documents (including any amendments, restatements,
supplements or modifications of any of the foregoing) related to or executed in
connection with such secured property-level debt, as may be amended, restated,
supplemented or otherwise modified from time to time, the acceleration of which
or defaults related thereto may be triggered upon the bankruptcy filing of any
of the Debtors. For the avoidance of doubt, the term “Secured Property-Level
Debt” shall include any guaranty given by PREIT Associates, or any other Debtor,
in connection with any Secured Property-Level Debt. Specified Derivatives   
Those certain swap agreements entered into by and between any of the applicable
Consenting Lenders as swap participants, on the one hand, and the Debtors, on
the other hand.

 

16



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT FOR CONSENTING LENDERS

This Joinder Agreement to the Restructuring Support Agreement, dated as of [●]
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among the Company, the Agent and the Consenting Lenders is
executed and delivered by [●] (the “Joining Party”) as of [●]. Each capitalized
term used herein but not otherwise defined shall have the meaning set forth in
the Agreement.

1.    Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
thereof). The Joining Party shall hereafter be deemed to be a “Consenting
Lender” and a “Party” for all purposes under the Agreement and with respect to
any and all Claims held by such Joining Party.

2.    Representations and Warranties. With respect to the aggregate principal
amount of Indebtedness set forth below its name on the signature page hereto,
the Joining Party hereby makes the representations and warranties of the
Consenting Lenders set forth in Section 7 of the Agreement to each other Party
to the Agreement.

3.    Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

[Signature Page Follows]

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

CONSENTING LENDER   

By:  

                                          

   Name:  

                                          

   Title:  

                                          

  

Principal Amount of Indebtedness: $                 Principal Amount of Bridge
Facility Indebtedness: $                 Notice Address:   

 

  

 

  

 

   Attention:                                          
                                                             Email:
                                         
                                                            

 

Acknowledged: [                                    
                                                     ]

By:  

                                          

Name:  

                                          

Title:  

                                          

 

Exhibit C